 

, Case 8:19-bk-01805-l\/|GW Doc 1 Filed 03/04/19 Page 1 of 70

Fi|| in this information to identify your case:

United States Bankruptcy Court for the:
Middle Dismct of Florida E § /
"t
Case number (/fknown): Chapter you are filing undeF
Chapter 7

L\=.D v\A MAlL
§ §§::f::l; ina oh am
El chapter13 l 9 7 `ck:th:si,nis an
ierc¥.*ag§al§;::§%§m" d dfl 9

 

"`“"`“`w“"""“““

(

Officia| Form 101
Vo|untary Petition for individuals Fi|ing for Bankruptcy 12111

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For examp|e, if a form asks, “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

About Debtor 1: About Debtor 2 (Spouse Oniy in a Joint Case):
1. Your full name

Write the name that is on your TARSHA
government-issued picture

 

 

identification (for exampie, First name First name

your driver’s license or

passport). Middle name Middle name
CL|NTON

Bring your picture

 

identification to your meeting Last name Last name
with the trustee.

\
is \
m identify Yourself ‘

 

 

 

 

 

 

 

 

suan (sr., Jr., n, m) suffix (sr., Jr., n, m)
2. Al| other names you
have used m the last 8 First name First name
years
|nc|ude your married or Nliddle name Middie name
maiden names.
Last name Last name
First name First name
Midd|e name Midd|e name
Last name Last name
3. Only the last 4 digits of
your Socia| Security XXX _ XX _' _3 i i- 9_ XXX _ XX " __- _- _- _
number or federal OR oR
individual Taxpayer 9 9
identification number XX _ XX "_ __ ___ ___ XX _ XX __ _ _ _
(lTlN)

 

 

 

Officia| Form 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 1

9

 

 

Case 8:19-bk-01805-l\/|GW Doc 1 Filed 03/04/19 Page 2 of 70

TARSHA J

Debtor 1

CL|NTON

 

First Name Middle Name

Last Name

Case number (ifknown)

 

4. Any business names
and Emp|oyer
identification Numbers
(EiN) you have used in
the last 8 years

include trade names and
doing business as names

About Debtor 1:

a l have not used any business names or Ele.

About Debtor 2 (Spouse Oniy in a Joint Case):

El l have not used any business names or Ele.

 

Business name

Business name

 

Business name

T

EN

Business name

H

EN

 

5. Where you live

4900 CYPRESS GARDENS RD

if Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street

WlNTER HAVEN FL 33884

City State ZlP Code City State ZlP Code
POLK

County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court Will send
any notices to this mailing address.

 

 

 

 

this district to file for
bankruptcy

Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

n l have another reason. Exp|ain.
(see 28 u.s.C. § 1408.)

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State Z|P Code City State ZlP Code
6. Why you are choosing Check one: Check one:

n Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

l;l l have another reason. Exp|ain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101

 

Vo|untary Petition for individuals Fi|ing for Bankruptcy

page 2

 

7.

Case 8:19-bk-01805-l\/|GW Doc 1 Fiied 03/04/19 Page 3 of 70

Debtor 1 TARS HA

First Name Middle Name

w Tell the Court: About Your Bankruptcy Case

The chapter of the
Bankruptcy Code you
are choosing to file
under

CL|NTON Case number (rfl<nown)

Last Name

Check one. (For a brief description of each, see Not/'ce Required by 11 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

2 Chapter 7

El Chapter 11
El Chapter 12
Ci Chapter 13

 

How you will pay the fee

El | will pay the entire fee when i file my petition. P|ease check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your behalf, your attorney may pay With a credit card or check
With a pre-printed address.

Z l need to pay the fee in installments. if you choose this option, sign and attach the
App/ication for Individuals to Pay The Filing Fee in lnsta/Iments (Official Form 103A).

El | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By laW, a judge may, but is not required to, Waive your fee, and may do so only if your income is
less than 150% of th`e official poverty line that applies to your family size and you are unable to
pay the fee in installments). |f you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Ofnciai Form 1038) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

 

9. Have you filed for 2 No
bankruptcy within the
last 8 years? a Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
rvrrvr/ DD/YYYY
10. Are any bankruptcy 2 NO
cases pending or being
filed by a spouse who is n YeS- Debt°' Relationship to you
not filing fhl$ ca'$e With District When Case number, if known
you, or by a business ‘ MM / DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
Mrvl / DD /YY¥Y
11- D° you rem your El No. caroline 12.

residence?

Officiai Form 101

 

2 Yes. Has your landlord obtained an eviction judgment against you?

2 No. Go to line 12.

n Yes. Fill out initial StatementAbout an Eviction JudgmentAgainst You (Form 101A) and file it as
part of this bankruptcy petition.

Vo|untary Petition for individuals Filing for Bankruptcy page 3

 

Case 8:19-bk-01805-l\/|GW Doc 1 Fiied 03/04/19 Page 4 of 70

Deth,-»\ TARSHA J CL|NTON Case number (ifknown)

 

 

First Name Middle Name Last Name

m Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor 2 NO_ 90 to pan 4_
of any fu|i- or part-time
business? n Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

acor oration, artnershi ,or
LLC_ p p p Number Street

 

Name of business, if any

 

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZlP Code

Check the appropriate box to describe your business.'

n Hea|th Care Business (as defined in 11 U.S.C. § 101(27A))
n Single Asset Reai Estate (as defined in 11 U.S.C. § 101(51B))
n Stockbroker (as defined in 11 U.S.C. § 101(53A))

El Commodity Broker (as defined in 11 U.S.C. § 101(6))

l;l None of the above

 

 

13_ Are you filing under if you are filing under Chapter 11, the court must know Whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement and federal income tax return or if

are you a Sma” business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor’?
_ _ _ m No. l am not filing under Chapter 11.
For a definition of small
business debtor, See El No. l am filing under Chapter 11, but i am NOT a small business debtor according to the definition in
11 U-S-C- § 101(51D)- the Bankruptcy Code.

n Yes. l am nling under Chapter 11 and l am a small business debtor according to the dennition in the
Bankruptcy Code.

m Report if You 0wn or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any 2 No
property that poses or is
alleged to pose a threat n Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if immediate attention is needed, why is it needed?

 

immediate attention?
For examp/e, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZlP Code

Officia| Form 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 4

 

 

. Case 8:19-bk-01805-l\/|GW Doc 1 Fiied 03/04/19 Page 5 of 70

Debior 1 TARSHA

First Name Midd|e Name

m Exp|ain Your Efforts to Receive a Briefing About Credit Counseiing

CL|NTON

Last Name

Case number (irknown)

 

15. Te|| the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to file.

lf you file anyway, the court
can dismiss your case, you
will lose whatever Hling fee
you paid, and your creditors
can begin collection activities
again.

Officiai Form 101

 

About Debtor 1:

You must check one:

i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certincate and the payment
plan, if any, that you developed with the agency.

cl l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any,

El i certify that i asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briehng before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fi|e.
You must me a certificate from the approved
agency, along With a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15
days.

El l am not required to receive a briefing about
credit counseling because of:

El lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about Hnances.

n Disabiiity. l\ily physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

l:l Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Oniy in a Joint Case):

You must check one.'

m i received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Ei l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST n|e a copy of the certihcate and payment
plan, if any.

n l certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after i made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briehng, why
you were unable to obtain it before you Hled for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fi|e.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any, if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

El l am not required to receive a briefing about
credit counseling because of:

n lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

El Disabiiity. i\ily physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Vo|untary Petition for individuals Fi|ing for Bankruptcy page 5

CL|NTON

Last Name

TARSHA J

First Name Middie Name

Debtor 1 Case number (ifi<nown>

 

m Answer These Questions for Reporting Purposes

. Case 8:19-bk-01805-l\/|GW Doc 1 Fiied 03/04/19 Page 6 of 70

 

16. What kind of debts do

you have?
El No. co to line 16b.

2 Yes. Go to line 17.

El No. colo line iec.
n Yes. Go to line 17.

16a, Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, famiiy, or household purpose.”

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

m No. l am not filing under Chapter 7. Go to line 18.

a Yes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

estimate your assets to
be worth?

n $10,000,001-$50 million
n $50,000,001-$100 million
n $100,000,001-$500 million

El $50,001-$100,000
El $100,001-$500,000
El $500,001-$1 million

 

excluded and g NO
administrative expenses
are paid that funds will be 9 YeS
available for distribution
to unsecured creditors?
18. How many creditors do a 1-49 El 1,000-5,000 Ci 25,001-50,000
you estimate that you Cl 50-99 Ci 5,001-10,000 i.'.i 50,001-100,000
°Wo? El 100-199 El 10,001-25,000 El lvlore than 100,000
El 200-999
19. How much do you 2 $0-$50,000 El $1,000,001-$10 million L`.l $500,000,001-$1 billion

El $1,000,000,001-$10 billion
El $10,000,000,001-$50 billion
El lvloro than $50 billion

 

C| $1,000,001$10 million
El $10,000,001-$50 million

LT.i $0-$50,000
Ei $50,001-$100,000

20. How much do you
estimate your liabilities

n $500,000,001-$1 billion
n $1,000,000,001-$10 billion

 

to be? El $100,001-$500,000 El $50,000,001-$100 million n $10,000,000,001-$50 billion
El $500,001-$1 million iIi $100,000,001-$500 million Ei More than $50 billion
msign Below
l have examined this petition, and l declare under penalty of perjury that the information provided is true and
F°r you correct.

§ if i have chosen to file under Chapter 7, i am aware that i may proceed, if eligible, under Chapter 7, 11,12, or 13
l of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed
under Chapter 7.

if no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

l understand making a false statement concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C.§152,1341,1519,

x 1 _.M¢A"
Sig @eof Debtor1

Executed On 02/11/2019
m

  
 
 

   

 

Signature of Debtor 2

Executed on
MM/ DD iYYYY

 

Official Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 6

 

 

 

 

. CaS€ 8219-bk-01805-i\/|GW DOC 1 Filed 03/04/19 Page 7 Oi 70

Debior1 TARSHA J CL|NTON Case number (irknown)

First Name Middie Name Last Name

 

 

 

i, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility

F°r your attorney’ if you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

 

represented by one available under each chapter for which the person is eligib|e. l also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no
lf you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect
by an attorney, you do not
need to file this page. x
Date
Signature of Attorney for Debtor MM i DD iYYY¥

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZlP Code
Contact phone Email address
Bar number State

 

 

 

   

Official Form 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 7

 

 

. CaS€ 8219-bk-01805-l\/|GW DOC 1 Filed 03/04/19 Page 8 Of 70

 

 

 

De,,tom TARs HA J chNToN ease number (,-,Wn,

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy With°Ut an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

lf you are represented by _
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page_ technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not Hle a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. lf that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. lf you do not list a debt, the debt may not be discharged |f you do not list
property or properly claim it as exempt, you may not be able to keep the property, The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to tile without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourse|f. TO be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

n No

g Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

El No

2 Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

m No
Z Yes_ Name or iverson LAl\/lAR WARD / ALLSTAR DOCU|V|ENTS lNC _
Attach Bankruptcy Petit/'on Preparer’s Notice, Declaration, and Signature (Ofncial Form 119).

 

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l do not properly handle the case.

x \/tQ/\`¢_t\[;w nw X

 

 

 

 

 

Signature Debtor 1 Signature of Debtor 2
Date 02/1 1/2019 gate
MM / DD /YYYY Ml\/l/ DD /YYYY
Contact phone (941) 237'1322 Contact phone
Cel| phone Cel| phone
Email address Email address

 

 

 

   

Official Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 8

Case 8:19-bl<-01805-l\/|GW Doc 1 Filed 03/04/19 Page 9 of 70

Fill in this information to identify your case:

Debtor1 TARSHA J CL|NTON

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if Hling) First Name Midd|e Name Last Name

 

United States Bankruptcy Court for the: Midd|e District Of Florida

Case number n Check if this iS an
"'k“°‘”“) amended filing

 

 

Official Form 1068um
Summary of Your Assets and Liabi|ities and Certain Statistical lnformation 12/15

 

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. |f you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarize Your Assets

Your assets
Va|ue of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B .......................................................................................................... $ _0'00
1b. Copy line 62, Total personal property, from Schedule A/B ............................................................................................... $ 1,340.00
1 . Co line 63, Total of all ro ert on Schedule A/B .........................................................................................................

° Py p p Y $ 1,340.00

 

 

 

m Summarize Your Liabi|ities

Your liabilities
Amount you owe

f 2. Schedule D: Creditors Who Have C/aims Secured by Property (Official Form 1060)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............ $ __M
3. Schedule E/F: Creditors Who Have Unsecured C/aims (Official Form 106E/F) 17 1 12 28
3a Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ............................................ $ -_’_'
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ....................................... + $ 107,451 21
Your total liabilities $ 124'563'49
m Summarize Your lncome and Expenses
;y 4. Schedule /: Your lncome (Official Form 106|) 4 359 18
Copy your combined monthly income from line 12 of Schedule l .......................................................................................... $ _’_`--
t 5. Schedule J.' Your Expenses (Official Form 106J)
Copy your monthly expenses from line 220 of Schedule J .................................................................................................... $ _MM
Official Form 1068um Summary of Your Assets and Liabi|ities and Certain Statistica| information page 1 of 2

 

Case 8:19-bl<-01805-l\/|GW Doc 1 Filed 03/04/19 Page 10 of 70

Debtor 1 TARSHA J C|-|NTON Case number <rrknown)

 

First Name Midd|e Name Last Name

 

 

m Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

n No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

 

Yes

' 7. What kind of debt do you have?

M Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes. 28 U.S.C. § 159.

n Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

 

 

 

 

 

 

 

 

 

 

i 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line11;oR,Form 1223 Line11;oR, Form 1220-1 Line 14. $ 6,183.00
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $____0£9
9b. Taxes and certain other debts you owe the government (Copy line 6b.) $_1_7_’1_12£
90. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ _0'00_
9d. Student |oans. (Copy line 6f.) $_M
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ O_OO

priority claims. (Copy line 69.) “____""
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $ O-OO
99. Totai. Add lines ga through 9f. $ 103,760-28

Official Form 1068um Summary of Your Assets and Liabi|ities and Certain Statistica| information page 2 of 2

 

 

 

Case 8219-bi<-01805-i\/|GW DOC 1 Filed 03/04/19

4

Fill in this information to identify your case and this filing:

CLiNTON

Last Name

TARSHA J

Middle Name

Debtor 1

 

First Name

Debtor 2
(SpouSe, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Middle District of FiOrida

E

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Page 11 of 70

Cl check if this is an
amended filing

12/15

 

ln each category, separately list and describe items. List an asset only once. |f an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possib|e. |f two married people are filing together, both are equally
responsible for supplying correct information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

m Describe Each Residence, Building, Land, or other Reai Estate You own or Have an interest ln

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

a No. Go to Part 2.
cl Yes. Where is the property?

What is the property? Check all that apply.
Single-family home

1.1. Dup|ex or multi-unit building

 

Street address, if available, or other description
Condominium or cooperative

Manufactured or mobile home
Land

investment property
Timeshare

Other

 

 

City State ZlP Code

UC|UUEUUE|

 

Who has an interest in the property? Check one.

n Debtor1 only

cl Debtor 2 only

El Debtor 1 and Debtor 2 only

n At least one of the debtors and another

 

County

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simp|e, tenancy by
the entireties, or a life estate), if known.

 

m Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

|f you own or have more than one, list here:
What is the property? Check all that apply.
n Single-family home

1.2. Cl Duplex or mulii-unit building

 

Street address, if availab|e, or other description _ _ _
Ei Condominium or cooperative

n Manufactured or mobile home

L_.l Land

m investment property

El Timeshare

n Other

Who has an interest in the property? Check one.

El Debtor1 only

n Debtor 2 only

El Debtor1 and Debtor 2 only

n At least one of the debtors and another

 

 

City State ZlP Code

 

 

County

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simp|e, tenancy by
the entireties, or a life estate), if known.

 

m Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule A/B: Property

 

page 1

 

Case 8:19-bl<-01805-|\/|GW Doc 1 Filed 03/04/19 Page 12 of 70

 

 

 

Debtor 1 TARS HA J C|-|NTON Case number (irknown)
First Name Midd|e Name Last Name
What is the Pr°Pe"ty? Check all that aPP|)'- Do not deduct secured claims or exemptions Put
n Sing|e_fam"y home the amount of any secured claims on Schedule D.'
1.3. Creditors Who Have Claims Secured by Properfy.

 

Street address, if available, or other description n Dup|ex or multi-unit building
n Condominium or cooperative
n Manufactured or mobile home

cl Land $
n investment property

Current value of the
entire property?

 

 

 

Current value of the
portion you own?

$

City State ZlP Code l;l Timeshare Pescribe the nature of_your ownership
n interest (such as fee simp|e, tenancy by
Other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.

El Debtor1 only
n Debtor 2 only

 

County

El Debtor 1 and Debtor 2 only n Check if this is community property

m At least one of the debtors and another (see mstructlons)

Other information you wish to add about this item, such as local
property identification number:

 

 

 

 

 

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ ()_0()
you have attached for Part 1. Write that number here. ...................................................................................... ') ____
Describe Your Vehicles
Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicle, also report it on Schedule G.' Executory Contracts and Unexpired Leases.
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
El No
g Yes
3_1_ Make: HYUNDA| Who has an interest in the property? Check one. go not deduct Secured claims or exemptions put
the amount of any secured claims on Schedule D:
Model: SANTA FE Z Debtor 1 only Creditors Who Have Claims Secured by Property.
_ 2003 n Debtor 2 only
Yea"~ ` ____ n Debtor 1 and Debtor 2 only Current value of the Current value of the
- - . 15000 entire ro ert ? ortion ou own?
Approx'mate m'leage' _-L a At least one of the debtors and another p p y p y
` f ' :
Other in ormation . l _ l $ 1’000-00 $ 11000-00
n Check if this is community property (see
instructions)

 

 

 

if you own or have more than one, describe here:

3.2. Make:
|\/|ode|; n Debtor 1 only
n Debtor 2 only
Year: Current value of the

n Debtor 1 and Debtor 2 only
Appmx'mate m'|eage: ___- El At least one of the debtors and another
Other information:

entire property?

 

n Check if this is community property (see
instructions)

 

 

Official Form 106A/B Schedule A/B: Property

 

Wh° has an interest in the Pr°perty? Check °ne' Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D.'
Creditors Wha Have Claims Secured by Property.

Current value of the
portion you own?

page 2

 

 

 

Case 8:19-bl<-01805-|\/|GW Doc 1 Filed 03/04/19 Page 13 of 70

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Debtor 1 TARSHA J CL|NTON Case number (ifknown)
First Name Midd|e Name Last Name
3 3 Make: Who has an interest in the property? Check one.
Model: a Debtor1 only
Y n Debtor 2 only
earl

Approximate mileage:

Other information:

 

 

 

3_4_ Make:
Model:
Year:

Approximate mileage:

 

Other information:

 

 

n Debtor 1 and Debtor 2 only
n At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

m Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D.'
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, Hshing vessels, snowmobiles, motorcycle accessories

El No
m Yes

4_1_ Make:
Model:
Year:

Other information:

 

 

 

 

lf you own or have more than one, list here:

4,2_ Make:
Model:
Year:

Other information:

 

 

 

 

Who has an interest in the property? Check one.

n Debtor1 only

n Debtor 2 only

cl Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

n Debtor1 only

L_.l Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions Put
the amount of any secured claims orl Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

 

 

El Check if this is community property (see $ $
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages $ 1,000_OO
you have attached for Part 2. Write that number here ........................................................................................................................ 9

Official Form 106A/B

Schedule AlB: Property

 

 

 

 

page 3

 

Case 8:19-bl<-01805-|\/|GW Doc 1 Filed 03/04/19 Page 14 of 70

newa TARSHA J cLlNToN

First Name Midd|e Name Last Name

m Describe Your Fersonal and Household items

Do you own or have any legal or equitable interest in any of the following items?

Case number (lrknown)

 

6_ Household goods and furnishings
Examples: Major appliances furniture, linens, china, kitchenware

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

 

n No
2 Yes. Describe .........

 

$ 205.00

 

7. E|ectronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers printers, scanners; music
collections; electronic devices including cell phones cameras media players games

E|No

 

2 Yes. Describe ..........

 

$ 55.00

 

 

8. Coiiectib|es of value

Examples: Antiques and hgurines; paintings prints, or other artwork; books pictures or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
|;l No

 

2 Yes. Describe ..........

 

$ 10.00

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; blcycles, pool tables, golf clubs skis; canoes
and kayaks; carpentry tools; musical instruments

ZNo

 

El Yes. Describe ..........

 

$ 0.00

 

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

ENo

 

El Yes. Describe ..........

 

$ 0.00

 

 

11. Clothes
Examples: Everyday clothes furs, leather coats designer wear, shoes accessories

E|No

 

2 Yes. Describe ..........

 

$ 10.00

 

 

12.Jewe|ry

Examples: Everydayjewelry, costume jewelry, engagement rings wedding rings heirloom jewelry, watches gems,
gold, silver

DNo

 

a Yes. Describe ..........

 

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

E|No

 

a Yes. Describe ..........

 

 

14.Any other personal and household items you did not already |ist, including any health aids you did not list

ENO

 

n Yes. Give specific
information. .............

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here .................................................................................................................................................... ')

Official Form 106A/B Schedule A/B: Property

 

$ 20.00

$ 0.00

$ 0.00

 

 

$ 300.00

 

page 4

 

Case 8:19-bi<-01805-|\/|GW Doc 1 Filed 03/04/19 Page 15 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 TARSHA J CL| NTON Case number (irknown)
First Name Middle Name Last Name
Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current Va|ue Of the
portion you own?
Do not deduct secured claims
or exemptionsl
16. Cash
Examples: lVloney you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
2 No
n YeS ................................................................................................................................................................ Cash: _______________________ $
17. Deposits of money
Examples: Checking, savings or other financial accounts; certificates of deposit; shares in credit unions brokerage houses
and other similar institutions if you have multiple accounts with the same institution, list each.
n No
2 Yes ..................... institution name:
17.1. Checking account REG|ONS BANK $ 40-00
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account $
17.5. Certiflcates of deposit: $
17.6. Other financial account $
17.7. Other financial account: $
17.8. Other financial account $
17.9. Other financial account $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
a No
m Yes ................. institution or issuer name:
$
19. Non-public|y traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
2 No Name of entity: % of ownership:
n Yes. Give speciHc O% %
information about o
them ......................... 0 A’ %
0% %
Official Form 106A/B Schedule AlB: Property page 5

 

Case 8:19-bi<-01805-|\/|GW Doc 1 Filed 03/04/19 Page 16 of 70

Debtor 1 TARSHA J C|-| NTON Case number (irknown)

 

 

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiab/e instruments include personal checks cashiers’ checks promissory notes, and money orders
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

ZNo

\;l Yes. Give specinc |SSU€F name:
information about

them ....................... $

 

 

 

21. Retirement or pension accounts
Examples: interests in lRA, ER|SA, Keogh, 401(k), 403(b), thrift savings accounts or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

n No
Cl Yes. List each
account separately. Type of account: institution name:
401(k) or similar plan: $
Pension plan: $
lRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account $
22. Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use from a company
Examples: Agreements With landlords prepaid rent, public utilities (eiectric, gas water), telecommunications
companies or others
m No
m Yes .......................... institution name or individual:
E|ectric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
n No
n Yes .......................... issuer name and description:
$
$
$

 

Official Form 106AIB Schedule A/B: Property

 

page 6

Case 8:19-bi<-01805-|\/|GW Doc 1 Filed 03/04/19 Page 17 of 70

Debtor1 TARSHA J cLlNToN

First Name Middle Name Last Name

Case number (iri<nown)

 

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
No
n Yes ....................................

institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

 

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

ZNo

El Yes. Give specific
information about them.... $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: lnternet domain names websites, proceeds from royalties and licensing agreements

ZNO

n Yes. Give specific
information about them.... $

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits exclusive licenses cooperative association holdings liquor licenses professional licenses

 

 

 

 

a No
cl Yes. Give specific
information about them.... $
M°ney °r Property °Wed t° Y°u? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28.Tax refunds owed to you
No
El Yes. Give specific information
about them, including whether

you already filed the returns State:
and the tax years .......................

 

Federal:

Local:

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

E|No

 

 

 

 

 

El Yes. Give specific information ..............
A|imony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement $

30. Other amounts someone owes you
Examples: Unpaid wages disability insurance payments disability benefits sick pay, vacation pay, Workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
No
n Yes. Give specific information ............... §
§ $

 

 

Official Form 106AIB Schedule AlB: Property page 7

 

Debtor 1 TARSHA J CL|NTON Case number (//)<nawn)

Case 8:19-bi<-01805-i\/|GW DOC 1 Filed 03/04/19 Page 18 of 70

 

 

First Name Middle Name Last Name

31. interests in insurance policies
Examples: Hea|th, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

ZNO

E\ Yes. Name the insurance company Company name: Benenciary:
of each policy and list its value.

Surrender or refund value:

 

 

 

32. Any interest in property that is due you from someone who has died
|f you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

-No

 

Cl Yes. Give specific information ..............

 

 

 

33. Claims against third parties whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes insurance claims or rights to sue

ENo

 

m Yes. Describe each ciaim. ....................

 

 

 

to set off claims

ENO

 

cl Yes. Describe each ciaim. ....................

 

 

 

35.Any financial assets you did not already list

 

aNo

a Yes. Give specific information ............

 

 

 

$
$
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
$
$
36. Add the dollar value of ali of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here .................................................................................................................................................... ') $ 40'00

 

 

 

m Describe Any Business-Related Property You Own or Have an interest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?

2 No. Go to Part 6.
n Yes Go to line 38.

38.Accounts receivable or commissions you already earned

ENo

 

El Yes. Describe .......

 

 

 

39. Office equipment, furnishings and supplies

Examples: Business-related computers software, modems, printers copiers, fax machines rugs telephones desks chairs electronic devices

ENQ

 

n Yes. Describe .......

 

 

 

Official Form 106A/B Schedule AlB: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

page 8

 

 

Debto, 1 TARSHA J

Case 8:19-bi<-01805-i\/|GW DOC 1 Filed 03/04/19 Page 19 of 70

CL|NTON Case number (///<m>wn)

 

 

First Name Middle Name Last Name

40. Machinery, fixtures equipment, supplies you use in business and tools of your trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M No
Cl Yes. Describe ....... $
41. inventory
m No
El Yes. Describe ....... $
42. lnterests in partnerships orjoint ventures
g No
n Yes' Describe """" Name of entity: % of ownership:
% $
% $
% $
43. Customer lists, mailing |ists, or other compilations
a No
n Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
n No
El Yes. Describe ........
$
44.Any business-related property you did not already list
a No
cl Yes. Give specific $
information .........
$
$
$
$
$
l
l
l 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ ()_()()
l for Part 5. Write that number here .................................................................................................................................................... ') _

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest ln.
if you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

g No. Go to Part 7.
cl Yes. Go to line 47_

Current value of the
portion you own?
Do not deduct secured claims

 

or exemptions
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
a No
|;l Yes .........................
$

 

 

 

Official Form 106A/B

 

Schedule AlB: Property page 9

Case 8:19-bi<-01805-i\/|GW DOC 1 Filed 03/04/19 Page 20 of 70

`

Debtor1 TARSHA J cLiNToN

First Name Middle Name Last Name

Case number <rrkngwn)

 

48. Crops-either growing or harvested

No
El Yes. Give specific
information. ............ $

 

 

49. Farm and fishing equipment, implements machinery, fixtures and tools of trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 No
n Yes ..........................
$
50. Farm and fishing supplies chemicals and feed
Z No
cl Yes ..........................
$
51.Any farm- and commercial fishing-related property you did not already list
Z No
El Yes. Give specific
information. ............ $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ O_OO
for Part 6. Write that number here .................................................................................................................................................... 9 " _"
Describe All Property You 0wn or Have an lnterest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets country club membership
2 No
n Yes. Give specific
information. ............
54.Add the dollar value of ali of your entries from Part 7. Write that number here ................................................................. 9 $_0'00
List the Totals of Each Part of this Form
55.Part 1: Total real estate, line 2 .............................................................................................................................................................. 9 $ 0'00
56. Part 2: Total vehicles, line 5 $ 1’000'00
57.Part 3: Total personal and household items line 15 $ 300'00
58. Part 4: Total financial assets line 36 $ 40'00
59. Part 5: Total business-related property, line 45 $ O'OO
60. Part 6: Total farm- and fishing-related property, line 52 $ O'OO
61.Part 7: Total other property not |isted, line 54 + $ O-OO
62.Tota| personal property, Add lines 56 through 61. .................... $ 1’340'00 Copy personal property total 9 + $ 11340-00
63.Total of all property on Schedule AlB. Add line 55 + line 62 .......................................................................................... $ 1’340'00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

 

 

 

 

n CaS€ 8219-bk-01805-l\/|GW DOC 1 Filed 03/04/19 Page 21 Of 70

Fill in this information to identify your case:

Debtor1 TARSHA J ci_iNToN

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District Of FlOrida

case number El check if this is an
(if known) . .
amended filing

 

 

Official Form 1060
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. if more
space is needed, fill out and attach to this page as many copies of Part 2.' Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. A|ternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions_such as those for health aids, rights to receive certain benefits and tax-exempt
retirement funds_may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

m identify the Froperty You Claim as Exempt

1. Which set of exemptions are you claiming? Check one on/y, even if your spouse is H/ing with you.

M You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
El You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
§;'§§ription: HYuNDAi sANTAi=E $1,000.00 g $ FL STAT ANN 222-25<1)
|_ine from 100% of fair market value, up to
Schedule A/B; 3-1 any applicable statutory limit
§;'§§,i,,tion. uQuSLuMQcL $300.00 n $ FL CONST ART 4<a)<2)
Line from 15 n 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
§;§;ripuon. CHECKiNG AND sA\ $40.00 g $ F'- CONST ART X 4(3)(2)
Line from a 100% of fair market value, up fo
Schedule A/B: 36 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

MNO

n Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

n No
n Yes

Official Form 1060 Schedule C: The Property You Claim as Exempt page 1 of_

 

 

~ Case 8:19-bk-01805-i\/|GW DOC 1 Filed 03/04/19 Page 22 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 TARS HA J CL|NTON Case number ()rknawn)
First Name Middle Name Last Name
m Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description: $ n $
|_ine from El 100% of fair market value, up to
Schedule A/B_- any applicable statutory limit
Brief
description: $ n $
l_ine from n 100% of fair market value, up to
Schedule A/B_- _ any applicable statutory limit
Brief
description: ___ $ n $
|_ine from n 100% of fair market value, up to
Schedule A/B_~ _~'_" any applicable statutory limit
Brief
description: _____ $ n $
Line from Cl 100% of fair market value, up to
Schedule A/B_- any applicable statutory limit
Brief
description: $ n $
Line from n 100% of fair market value, up to
Schedule A/B: -~_ any applicable statutory limit
Brief
description: $ n $
Line from El 100% of fair market value, up to
Schedule A/B_- _ any applicable statutory limit
Brief
description: ____ $ m $
Line from El 100% of fair market value, up to
Schedule A/B,- any applicable statutory limit
Brief
description: $ n $
Line from n 100% of fair market value, up to
Schedule A/B_~ _ any applicable statutory limit
Brief
description: _----_-_ $ |;l $
|_ine from m 100% of fair market value, up to
Schedule A/B_- _ any applicable statutory limit
Brief
description: __ $ El $
Line from n 100% of fair market value, up to
Schedule A/B_- any applicable statutory limit
Brief
description: -_--_-_ $ m $
|_ine from El 100% of fair market value, up to
Schedule A/B_- _ any applicable statutory limit
Brief
description: ---_-_-- $ n $
Line from Cl 100% of fair market value, up to
Schedule A/B_~ _ any applicable statutory limit
Official Form 1060 Schedule C: The Property You Claim as Exempt page 2_ of_

 

Case 8:19-bk-01805-i\/|GW DOC 1 Filed 03/04/19 Page 23 of 70

Fill in this information to identify your case:

 

 

 

Debtor1 TARSHA J cl_lNToN
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name LastName
United States Bankruptcy Court for the: Middle District Of Florida

Case number
(if known)

 

El check if this is ah

 

amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the Additional Page, fill it out, number the entries and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do any creditors have claims secured by your property?
lz No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
El Yes. Fill in ali of the information below.

List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column A Column B Column C
2. List ali secured claims if a creditor has more than one secured claim, list the creditor separately Amount of claim Value of collaleral Unsecul.ed
for each claim. if more than one creditor has a particular ciaim, list the other creditors in Part 2. Do not deductth that supports this portion
As much as possible, list the claims in alphabetical order according to the creditor`s name. Value of COllaleral_ claim ll any
21 Describe the property that secures the claim: $ $ $
Creditor's Name
Number Street
As of the date you fi|e, the claim is: Check ali that app|y.
n Contingent
a Uniiquidated
city state ziP code n Dlspuled
Who owes the debt? Check one. Nature of lien. check all that apply.
[;l Debtor 1 On|y n An agreement you made (such as mortgage or secured
n Debtor 2 only Ca' loan)
[| Deblor 1 and Deblor 2 Only n Statutory lien (such as tax lien, mechanic's lien)
n At least one of the debtors and another n Judgmem lien from 3 lawsuit
n Other (inciuding a right to offset)
n Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number __ _ __
g Describe the property that secures the claim: $ $ $
Creditor's Name
Number Street
As of the date you fi|e, the claim is: Check all that app|y.
n Contingent
El unliquidated
City State ZlP Code n Dlspuled
WhO Owes the debf? Check One- Nature of lien. Check ali that appiy.
m Dethf 1 On|y n An agreement you made (such as mortgage or secured
n Debtor 2 only car |oan)
n Debtor1 and Deblor 2 only n Statutory lien (such as tax lien, mechanic's lien)
l;l At least one of the debtors and another n Judgme"t lien from a lawsuit
El other (ihcludmg a right to offset)
El check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number _ _ ___
Add the dollar value of your entries in Column A on this page. Write that number here: |$_
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of

 

 

 

Case 8:19-bk-01805-i\/|GW DOC 1 Filed 03/04/19 Page 24 of 70

Debtor 1 TARSHA J

CLlNTON

Case number (irknewnl

 

First Name Middle Name

Last Name

 

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

Column A

Column B

Column C

Amount of claim Va|ue of collateral Unsecured

Do not deduct the

 

 

that supports this portion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by 2'4' and s° f°rth' value of coilaterai. Claim |f any
. Describe the property that secures the ciaim: $ $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
n Contingent
City State ZlP Code m Uniiquidated
n Disputed
WhO OWeS the debl? Ch€Cl< One- Nature of lien. Check ali that apply.
m D€bef 1 0an n An agreement you made (such as mortgage or secured
l;l Debtor 2 only car ioan)
n Deblor 1 and Deblor 2 Only m Statutory lien (such as tax lien, mechanic's lien)
[] At least one of the debtors and another cl Judgmenl lien from a lawsuit
n Other (inc|uding a right to offset)
El Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ____ _ _ _
._| Describe the property that secures the claim: $ $ $
Creditor's Name
Number Street
As of the date you file, the claim is: Check all that appiy.
n Contingent
El unliquidated
City State ZlP Code n Dl$puted
')
Wh° owes the debt ' Check One' Nature of lien, Check all that app|y.
n Debtor1 only n An agreement you made (such as mortgage or secured
n Debtor 2 only car |Oan)
a Dethr 1 and DeblOF 2 Only n Statutory lien (such as tax lien, mechanic's lien)
n At least one of the debtors and another n Judgment lien from a lawsuit
El Check if this claim relates to a n Other (mc|udmg a nght to Offset)
community debt
Date debt was incurred Last 4 digits of account number_ _ ___ _
_| Describe the property that secures the claim: $ $ $
Creditor’s Name
Number Street §
As of the date you file, the claim is: Check all that apply.
m Contingent
City State ZlP Code m Uniiquidated
n Disputed
Who owes the debt? Check One. Nature of lien. Check all that appiy.
m Debl°i 1 0an n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
n Deblor 1 and Deblor 2 only m Statutory lien (such as tax lien, mechanic's lien)
n At least one of the debtors and another l;l \ludgment lien from a lawsuit
l;l other (includihg a right to driset)
El Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number _ _ _
Add the dollar value of your entries in Column A on this page. Write that number here:
if this is the last page of your form, add the dollar value totals from ali pages
,Wri,te.that number,h,e,re: ,,,,,,,,,
Official Form 1060 Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page _ of _

 

 

Debtor 1

Case 8:19-bk-01805-i\/|GW DOC 1 Filed 03/04/19 Page 25 of 70

TARSHA

J

CUNTON

 

First Name

Middle Name

Last Name

Case number (r'rknewn)

m List others to Be Notiiied for a oebt That You Already Listed

t
i

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection

agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. if you do not have additional persons to

be notified for any debts in Part 1, do not fill out or submit this page.

E

 

 

 

 

On which line in Part 1 did you enter the creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number _ __ _ ____
Number Street
City State ZlP Code

0n which line in Part1 did you enter the creditor?
Name Last 4 digits of account number _ _ ___
Number Street
City State ZlP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number_ _ _ _
Number Street
City State ZlP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _
Number Street

 

 

City

Official Form 106D

State

ZlP Code

Part 2 of Schedule D: Creditors Who Have Claims Secured by Property

 

 

 

Fi

Debtor 1

Case 8:19-bk-01805-i\/|GW Doc 1

ll in this information to identify your case:

TARS HA J

Filed 03/04/19 Page 26 of 70

CL|NTON

 

First Name Middle Name

Debtor 2

(Spouse, if filing) First Name

Last Name

 

Middle Name

Last Name

United States Bankruptcy Court for the: Middle District Of F|Ol’ida

Case number
(if known)

El Check if this is en

 

 

amended filing

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

12/15

 

Be as complete and accurate as possib|e. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106AlB) and on Schedule G: Executory Contracts and Unexpired Leases (Cfficial Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages write your name and case number (if known).

m List All of Your PR|OR|TY Unsecured Claims

i1.

 

Do any creditors have priority unsecured claims against you?

l;l No. Go to Part 2.

 

 

 

 

 

 

 

 

 

§ Yes.

f 2. List ali of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify What type of claim it is. if a claim has both priority and nonpriority amounts list that claim here and show both priority and
nonpriority amounts As much as possible, list the claims in alphabetical order according to the creditor’s name. if you have more than two priority
unsecured claims fill out the Continuation Page of Part 1. if more than one creditor holds a particular ciaim, list the other creditors in Part 3.

(For an explanation of each type of ciaim, see the instructions for this form in the instruction booklet.)
Total claim Priority Nonprlorlty
amount amount

2.1

lNTERNAL REVENUE SERV|CES Last 4 digits of account number _ _ $M $_I_Z,M $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ali that apply
ATLANTA GA 39901 cl C t. t
city state zil> code °n 'nge"
_ 7 g Uniiquidated
Who incurred the debt. Check one, El Disputed
2 Debtor1 only
n Debtor 2 only Type of PR|OR|TY unsecured ciaim:
g Debt°r 1 and Debt°r 2 only m Domestic support obligations
At least one of the debtors and another n Taxes and certain other debts you owe the government
n check 'f th's c|a'm 'S for a commun'ty debt El Claims for death or personal injury while you were
is the claim subject to offset? 'm°X'°ated
ij NO Z other. specify
Yes
.E_l Last4 digits of account number __ _ _ _ $ $ $

 

Official Form 106E/F

 

Priority Creditor's Name

 

Number Street

 

 

City State ZlP Code
Who incurred the debt? Check one,
n Debtor1 only

m Debtor2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Ei check if this claim is for a community debt

is the claim subject to offset?

El No
El Y¢,S

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply
n Contingent

El unliquidated
n Disputed

Type of PR|OR|TY unsecured claim:
Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injuiy while you were
intoxicated

Other. Specify

U UUU

 

page 1 of _

 

 

’ Case 8:19-bl<-01805-l\/|GW DOC 1 Filed 03/04/19 Page 27 of 70

Debtor 1 TARSHA J

CL|NTON

Case number (iti<newn)

 

First Name Middle Name

Last Name

m Your PR|OR|TY Unsecured ¢laims - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Priority Creditor's Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

m Debtor 1 only

n Debtor 2 only

cl Debtor 1 and Debtor 2 only

El At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

El No
Er]Yesy

Official Form 106E/F

 

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Priority Nonpriority
amount amount
Last 4 digits of account number ___ _ _ _ $ $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you fi|e, the claim is: Check all that apply.
m Contingent
city state ziP code El Unliquidated
n Disputed
Who incurred the debt? Check one.
El Debtor1 eniy Type cr PRioRiTY unsecured claim:
n Debtor 2 only n Domestic support obligations
cl Debtor 1 and Debtor 2 only _
cl Taxes and certain other debts you owe the government
l;l At least one of the debtors and another . . . .
E\ Claims for death or personal injury while you were
El Check if this claim is for a community debt 'mox'cated
El other. specify
ls the claim subject to offset?
[;l No
n Yes
Last 4 digits of account number _ _ _ _ $ $ $
Priority Creditoi's Name
When was the debt incurred?
Number Street
As of the date you fi|e, the claim is: Check all that apply.
a Contin ent
9
city state ziP code El Unliquidated
n Disputed
Who incurred the debt? Check one.
Cl Debtor 1 only Type of PR|OR|TY unsecured claim:
Cl
Debtor 2 only m Domestic support obligations
n Debtor 1 and Debtor 2 only m .
Taxes and certain other debts you owe the government
n Al least one of the debtors and another _ . . .
n Claims for death or personal injury while you were
El check if this ciaim is for a community debt '“‘°X'Ca‘ed
n Other. Specify
ls the claim subject to offset?
El No
n Yes
Last 4 digits of account number _ _ $ $ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

a Contingent
Cl uniiquidated
n Disputed

Type of PR|OR|T¥ unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government
Claims for death or personal injury while you were

 

intoxicated
Other. Specify

U UUU

 

Schedule ElF: Creditors Who Have Unsecured Claims

 

page _ of _

' Case 8:19-bl<-01805-l\/|GW DOC 1 Filed 03/04/19 Page 28 of 70

Debtor1 TARSHA J CL|NTON

First Name Middle Name Last Name

Case number titi<ncwn)

 

m List All of Your NONPR|OR|TY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?

 

9 Yes

claims fill out the Continuation Page of Part 2.

 

 

 

 

n No. You have nothing to report in this part. Submit this form to the court with your other schedules.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor's Name

PO BOX 29018

 

 

Number Street
PHOEN|X AZ 85038
City State ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

n Debtor2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?
n No
g Yes

Official Form 106E/F

l Total claim
- FED LOAN SERV|C|NG Last4 digits of account number_5_ i _‘_1'_ __2_ 23 927 00
Nonpriority Creditor’s Name 01/1 9/201 7 $___’_'_
PO BOX 530210 When was the debt incurred?
Number Street
HARR|SBURG PA 17105
city State zip code As of the date you file, the claim is: Check all that apply_
El Contingent
who incurred the debt? check one. M Uniiquidated
Debtor 1 only n Disputed
m Debtor2 only
El Debtor1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
Cl At least one of the debtors and another M Student loans
n Check if tiiiS claim is for a community debt a Obligations arising out cfa separation agreement or divorce
that you did not report as priority claims
ls the Claim $ubj'ect to offset? m Debts to pension or profit-sharing plans, and other similar debts
El No El other specify
m Yes
1 DEPARTMENT oF EDuCATloN Last 4 digits er account number _2 _7_ _2 _5 $_MO_
Nonpriority creditors Name When was the debt incurred?
3130 FAlR VlEW PARK DR|VE STE 800
Number Street
FALLS CHURCH VA 23323 As of the date you file, the claim is: Check all that apply.
City State ZlP Code m Contingent
Who incurred the debt? Check one. v Un|iquidafed
Debtor1 only m D'Sputed
z El Debtor2 only .
j n Debtor1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
m At least one of the debtors and another g Student loans
_ _ _ _ _ m Obligations arising out of a separation agreementh divorce
El Check if this claim ls for a community debt that you did not report as prioiiiy Claims
iS the claim subject to offset? a Debts to pension or profit-sharing plans, and other similar debts
g No El other specify
, Z Yes
`4'3 | BR|DGE CREST°DR|VET|ME Last4 digits of account number _1 _§ _8_ _5_ $ 9 514_00

When was the debt incurred? 09/16/2017

As of the date you file, the claim is: Check all that apply.

n Contingent
ii unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

El Student loans

n Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

w Other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims page _ ol__

 

 

- Case 8:19-bl<-01805-l\/|GW Doc 1 Filed 03/04/19 Page 29 of 70

TARSHA J CL|NTON

Debtor 1

 

First Name Middle Name Last Name

Case number tirtnpwiii

m Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4'4 Lt4d"tf t b0111
C+F FiNANcE coli/iPANY as '9' S ° a°°°“" '“"“ er _ _ _ _ $ 5,662.00
Nonpriority Creditor's Name
Wh th d bt ' d?
1313 E. ileiN sT sTE 400 °"W“ 6 ° '"°“"e
Number S"ee‘ As of th d t r'i th l ' ' -ch it ii th t i
RlCl_llVlOND VA 23219 e a eyou le, e calm is. ec a a appy.
city State ziP code Cl contingent
_ U Uniiquidated
Who incurred the debt? Check one. i;i Disputed
a Debtor 1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor 2 only n Student loans
At least one cf the debtors and another m Obligations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt you d'd not report as pn?my C|?'ms _ _
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? g Othel_ Specify
n No
U Yes
31 8 8 3 1 41 0
WEST LAKE FiNANC|AL SERV|CE Last 4 dlg|f$ of account number _ _ _ _ $ 5.0
Nonpriority Creditor's Name
When was the debt incurred?
4751 WlLSHlRE BLVD STE 100
Number met A f th d t ri th i ' ' ch l< il th t i
so e ae oule, ecaimis: .
Los ANGELES cA 90010 y e° a a app y
city state ziP Code El contingent
a Un|iquidated
Who incurred the debt? Check one, n Disputed
a Debtor 1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
§ Debtor 1 and Debtor 2 only n Studenl loans
At least one of the debtors and another n Obligations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt you d'd not report as pn?my c':d'ms _ .
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? g Othel_ Specify
El No
g Yes
_6 8 0 6 8 $ 2,852.00
ARS Last 4 digits of account number __ _ _ ___
Nonpriority Creditor's Name
When was the debt incurred?
1643 NW136TH AVE BUILD|NG H STE 100
Number Street As of the date ou file the claim is' Check all that a |
suNRlsE l=L y ' ‘ P"y'
City State ZlP Code m Contingent
a unliquidated
Who incurred the debt? Check one. m Disputed
q Debtor1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:
El Debtor1 and Debtor 2 only a Sludenl loans
n At least one of the debtors and another n Obligations arising out of a separation agreement or divorce that
ill check if this claim is for a community debt y°u d'd "°t 'eP°" as p"‘_’"ty °':"""$ _ , ‘
m Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? a Other_ Specify
El No

g Yes

Ofncial Form 106E/F

 

Schedule ElF: Creditors Who Have Unsecured Claims

 

l
l
page __ of _

 

' Case 8:19-bl<-01805-l\/|GW Doc
TARSHA J

Middle Name

CL|NTON

Last Name

Debtor 1

 

First Name

m List All of Your NONPR|0R|TY Unsecured Claims

1 Filed 03/04/19 Page 30 Of 70

Case number (irknown)

 

3. Do any creditors have nonpriority unsecured claims against you?

Yes

claims fill out the Continuation Page of Part 2.

 

 

 

|:l No. You have nothing to report in this part. Submit this form to the court with your other schedules

 

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. |f a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. |f more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

q Debtor1 only

m Debtor 2 only

n Debtor 1 and Debtor 2 only

El At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?
n No
g Yes

 

Official Form 106E/F

n Contingent
g unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

cl Student loans

n Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
m Debts to pension or pront-sharing plans, and other similar debts

U other specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

1 ,T°*a,',,,°",","‘, , , , ., l
.- MiD WEST RECO\/ERY SYSTEMS iasii.iigitsoiaccou..inumber£ g 1 1 1100 00
Nonpriority Creditor's Name 05/01/201 8 $___’_'_
' 7
514 EARTH ciTY PLAZA sTE 100 W“e“ “'as "‘° debt '“°""e‘*- ___
Number Street
EARTH ClTY MO 63045
city State ziP Code As of the date you file, the claim is: Check all that app|y.
m Contingent
Who incurred the debt? Check one. Un|iquidated
a Debtor 1 only n Disputed
m Debtor2 only
El Debtor1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n At least one of the debtors and another n Student loans
n Check if this claim is for a community debt n Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
ls the Claim Subjecf fo Offsef? U Debts to pension or proHt-sharing plans, and other similar debts
cl No d Other. Specify
a Yes
42 l WAY PoiNT REsouRcE GRouP LLc Last4 digits amount number _7 _9 _7 l $_M
li Nonpriority creditors Name When was the debt incurred?
PO BOX 8588
Number Street
ROUND ROCK TX 78683 As of the date you file, the claim is: Check all that app|y.
City state ziP code n Contingent
Who incurred the debt? Check one. v Un|iquidated
a Debtor 1 only n D'sputed
m Debtor 2 only _
n Debtor1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n At least one of the debtors and another m Student loans
' _ _ _ , _ El Obligations arising out of a separation agreement or divorce
n Check if this claim is for a community debt that you did not report as priority Claims
is the claim subject to offset? n Debts to pension or profit~sharing plans, and other similar debts
\;l No w Other. Specify
Z Yes
4.3
l COASTAL ORTHOPED|CS Last4 digits of account number _Q __Q _7 _Q 223 92
Nonpriority Creditor's Name Wh th d bt _ do $_._;___
en was e e incurre .
PO BOX 20047
Number Street
TAMPA FL
city State 2330?(:2 As of the date you file, the claim is: Check all that app|y.

page _ of _

 

' Case 8219-bl<-01805-|\/|GW DOC 1 Filed 03/04/19 Page 31 Of 70

Debmr 1 TARS HA J CL|NTON

 

First Name Middle Name Last Name

Case number iirknown>

m Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4'4 Last4di its of account number 5 3 5 0
PROFESS|ONAL RECOVERY CONSULTANTS 9 _ _ _ _ $ 50.04
Nonpriority Creditor's Name
Wh h bt ' d?
2700 iviERiDiAN PARKWAY sTE 200 °" Was* e “° '"°“"p
Numbe' S"”' As of the d t f'ie the cia' i - ch k ii th t i
DURHAM NC 27713 aeyou i , im s. ec a a appy.
City state ziP code Cl Contingent
U unliquidated
Who incurred the debt? Check one. n Disputed
a Debtor 1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
§ Debtor1 and Debtor 2 only n Student loans
At least one Of the debtors and another n Obligations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt you d'd not report as pm,mty c|?'ms , .
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? g Other_ Specify
El No
g Yes
E_| - - 3 0 1 1 91 00
‘ souTHWEsT l=LoRiDA iviEoiciNE PLLc Last4 d'§"$ °' a°°°""* number _ _ _ _ $_-
Nonpriority Creditor's Name
When was the debt incurred?
PO BOX 20932
N“"`b” S“°e' As of the date ou file the claim is ch cit ali that i
, : e a .
BRADENToN FL 34204 y pp Y
City state ziP code Cl Contingent
a unliquidated
Who incurred the debt? Check one. m Disputed
a Debtor 1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor 2 only n Student loans
m At least °ne °f the debtors and another m Obligations arising out of a separation agreement or divorce that
: Cl check if this claim is for a community debt y°u d'd "°t 'eP°“ as p"‘_"'ty °'f""ms _ _
0 a Debts to pension or profit-sharing plans, and other similar debts
§ ls the claim subject to offset? g Other_ Specify
n No
; g Yes
|¢_1.6 l 0 601 .25

TWELTH JUD|C|AL C|RCU|T

 

Nonpriority Creditor's Name

 

 

PO BOX 3000

Number Street

BRADENTON FL 34206
City State ZlP Code

Who incurred the debt? Check one,

a Debtor 1 only

n Debtor2 only

El Debtor 1 and Debtor 2 only

cl At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

n No
g Yes

Official Form 106E/F

Last 4 digits of account number _Q_ l l l
When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

L:l Contingent
U unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

g Student loans

El Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Deth to pension or profit-sharing plans, and other similar debts

n Other. Specify

 

Schedule ElF: Creditors Who Have Unsecured Claims page _ of_

 

 

 

Debtor 1

TARSHA J

Case 8:19-bk-01805-|\/|GW Doc 1 Filed 03/04/19 Page 32 of 70

CL|NTON

Case number tirknawhi

 

First Name

Middle Name Last Name

m List Others to Be Notified About a Debt That You Already Listed

 

}’ 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

l example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. |f you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

On which entry in Part1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Numbe' St'ee‘ [] Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number_ _ __
City State ZlP Code y
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Number Street El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number__ __ _
City State ZlP Code
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): i:l Part 1: Creditors With Priority Unsecured Claims
Number S"eet n Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _
City State ZlP Code y y y
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors With Priority Unsecured Claims
Number S"ee' El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number__ _ _ _
city state ziP code
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Numbe' S"ee‘ U Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number__ _ __ __
city state zlP code
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Numbe' Street El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _ _
City State Z|P Code
N On which entry in Part 1 or Part 2 did you list the original creditor?
ante
Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Number Street [l Part 2: Creditors with Nonpriority Unsecured
Claims
State ZlP Code Last 4 digits of account number_ ___ __ ____

City

Official Form 106E/F

 

Schedule ElF: Creditors Who Have Unsecured Claims

 

page _ of _

 

Case 8:19-bk-01805-|\/|GW Doc 1 Filed 03/04/19 Page 33 of 70

Debtor1 TARSHA J CL|NTON

First Name Middle Narne Last Name

m Add the Amounts for Each Type of Unsecured Claim

 

Case number (irkhewni

 

y G. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
l from Part 1

t Total claims
: from Part 2

Official Form 106E/F

6a

6c.

6d.

6e.

6h.

6i.

Domestic support obligations

. Taxes and certain other debts you owe the

government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6i. Total. Add lines 6f through 6i.

6a.

6h.

6c.

6d.

6e.

6f.

69.

6h.

6i.

ei.

 

 

 

 

 

 

Total claim
$ 0.00
$ 17,1 12.28
$ 0.00
+ $ 0.00
$ 17,112.28
Total claim
$ 86,648.00
$ 0.00
$ 0.00
+ $ 20,803.21
$ 107,451.21

 

 

Schedule ElF: Creditors Who Have Unsecured Claims

page _ of _

 

 

Case 8:19-bl<-01805-l\/|GW Doc 1 Filed 03/04/19 Page 34 of 70

s

Fill in this information to identify your case:

Debtor TARSHA J cLlNToN

First Name Middle Name Last Name

 

Debtor 2
(Spouse lf filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District Of Florida

Case number _ _ _
(irknewn) El Check lf this ls an

amended filing

 

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

 

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired |eases?
No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
El Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106AlB).

2. List separately each person or company with whom you have the contract or lease, Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2_1§

 

Name

 

Number Street

 

City State ZlP Code

 

 

Name

 

Number Street

 

 

City State ZlP Code
'2.3§

 

Name

 

Number Street

 

City State ZlP Code
2.4§

Name

 

 

Number Street

 

City State ZlP Code
2.51

 

Name

 

Number Street

 

 

City State ZlP Code

Official Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1 of_

 

Debtor 1 TARSHA

Case 8:19-bl<-01805-l\/|GW Doc 1 Filed 03/04/19 Page 35 of 70

CL|NTON

 

First Name

Last Name

- Additional Fage if You Have More Contracts or Leases

Person or company with whom you have the contractor lease

 

Name

 

Number

Street

 

City

State

Z|P Code

Case number (itknewnt

What the contract or lease is for

 

 

 

Name

 

Number

Street

 

City

State

ZlP Code

 

 

 

Name

 

Number

Street

 

City

State

ZlP Code

 

 

Name

 

Number

Street

 

City

State

ZlP Code

 

j re

 

Name

 

Number

Street

 

City

State

ZlP Code

 

 

Name

 

Number

Street

 

City

State

ZlP Code

 

 

Name

 

Number

Street

 

City

State

ZlP Code

 

 

Name

 

Number

Street

 

 

City

Official Form 1066

State

ZlP Code

Schedule G: Executory Contracts and Unexpired Leases

 

page _ of _

t ~ CaS€ 8219-bk-01805-l\/|GW DOC 1 Filed 03/04/19 Page 36 Of 70

Fill in this information to identify your case:

 

 

 

Debtor1 TARSHA J CLlNTON
First Name Middle Name Last Name
Debtor 2
(SpOuSe, if filing) First Name Middle Name Last Name
united states Bankruptcy court for the: Middle District of Florida E_]

Case number
(|f known)

 

El Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. |f two married people
are filing together, both are equally responsible for supplying correct information. lf more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the |eft. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

 

 

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.)

2 No
n Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

n No. Go to line 3.
n Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

UNo

n Yes. in Which community state or territory did you live'? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZlP Code

3_ ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106ElF), or Schedule G (Official Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check rall schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
El Schedule D, line
Name
n Schedule E/F, line
Number Street Cl Schedule G, line
,Ci,*y , ,, , ,, , ,, State … Z'PC°de,,, ,,,,,,
3.2
Cl Schedule D, line ____
Name
El Schedule E/F, line
Number Street El Schedule G, line
,Ci,t,¥ ,, State ,, ,, , , , .,,,,Z',P,C,°d¢ ,
3.3
El schedule D, line
Name
El schedule E/F, line
Number Street El Schedule G, line
City State ZlP Code

 

 

 

 

Official Form 106H Schedule H: Your Codebtors page 1 of_

 

 

- Case 8:19-bl<-01805-l\/|GW Doc 1

Debtor 1 TARSHA J CL|NTON

First Name Middle Name Last Name

- Additional Page to List More Codebtors

 

Filed 03/04/19 Page 37 of 70

Case number iirl<rrcwn)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1.' Your codebtor Column 2: The creditor to whom you owe the debt
:\ Check all schedules that apply:
3-_
El schedule D, line
Name _
El Schedule E/F, line
Number Street Cl Schedule G, line
,Ci,\v, , , ,, , ,,, ,,, , ,,, , , ,, .Sf,af¢, , ,, Z'P,Code
§
El schedule D, line
Name _
El schedule E/F, line
Number Street n Schedule G, line ___
,, Ci,fv , , ,, ,, ,, ., ,,, ,., ,, ,,, S,*,af,i=, ,Z,'P,C°de
;|
Cl Schedule D, line
Name
Cl Schedule E/F, line
Number street n Schedule G, line __
City State ZlP Code
3
El Schedule D, line
Name _
n Schedule E/F, line
Number S,,eei El schedule G, line
City y State ZlP Code _ w
§
El Schedule D, line
Name _
El schedule E/F, line
Number street El Schedule G, line _
City State ZlP Code y
d
El Schedule D, line
Name
ill schedule E/F, line
Number Street n Schedule G, line _
City y y State …_ZlP'C'o'der
3-1
El schedule D, line
Name
l;l Schedule E/F, line
Number street n Schedule G, line __
City y State ZlP Codey ry
@_1
El schedule D, line
Name
El Schedule E/F, line
Number street El Schedule G, line _
City State ZlP Code
Official Form 106H Schedule H: Your Codebtors page _ of _

 

 

Case 8:19-bl<-01805-l\/|GW Doc 1 Filed 03/04/19 Page 38 of 70

Fill in this information to identify your case:

Debtor1 TARSHA d cl_lNToN

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District Of F|orida

Case number Check if this iSZ
(lf known)
Cl An amended filing

n A supplement showing postpetition chapter 13
income as of the following date:

Official FOl`m 106| m
Schedule l: Your lncome 12/15

Be as complete and accurate as possible. |f two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. |f you are married and not filing joint|y, and your spouse is living with you, include information about your spouse.
|f you are separated and your spouse is not filing with you, do not include information about your spouse. |f more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

m Describe Emp|oyment

1. Fill in your employment
information Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

lf you have more than one job,

 

attach a separate page With
information about additional EmP'°Yme"t Status 5 Employed C| Employed
employers. E] Not employed n Not employed
include part-time, seasonal, or
self-employed work.

. . Occupation NURSE
Occupatlon may include student
or homemaker, if it applies.

Emp|oyer’$ name i_lFE CARE CENTER OF WiNTEi:

 

Emp|oyer’$ address 1500 CYPRESS GARDENS BLV[

Number Street Number Street

 

 

 

WlNTER HAVEN FL 33884
City State ZlP Code City State ZlP Code

 

 

How long employed there? 9MOS 9|\/|OS

m Give Details About Monthly lncome

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space_ include your non-filing
spouse unless you are separated

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. lf you need more space, attach a separate sheet to this form.

 

l
, i
i l
l For Debtor 1 For Debtor 2 or ; l
i non-filing spouse 1 l

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). lf not paid monthly, calculate what the monthly wage would be. 2. $ 5,200_00 $
3. Estimate and list monthly overtime pay. 3. + $ + $
4. Ca|cu|ate gross income. Add line 2 + line 3. 4. $ $

 

 

 

 

 

 

Official Form 106| Schedule l: Your lncome page 1

 

 

 

 

Case 8:19-bl<-01805-l\/|GW Doc 1 Filed 03/04/19 Page 39 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

y 13. Do you expect an increase or decrease within the year after you file this form?

g No.

 

 

 

Debtor 1 TARSHA ‘-l CL|NTON Case number (irlrnown)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here ............................................................................................... ') 4. $ 51200-00 $
5. List all payroll deductions:
53. Tax, Medicare, and Social Security deductions 5a_ $ 369.66 $
5b. Mandatory contributions for retirement plans 5b. $ $
5c. Vo|untary contributions for retirement plans 5c. $ $
5d. Required repayments of retirement fund loans 5d. $ $
5e. insurance 5e $ 454-16 $
5f. Domestic support obligations 5f. $ $
59. Union dues 59. $ $
5h. Other deductions. Specify: 5h. + $ 1,000.00 + $
e. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 59 + 5h. 6. $ 1,823.82 $
7. Ca|cu|ate total monthly take-home pay. Subtract line 6 from line 4. 7 $ 31376-18 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. 8a.
8b. interest and dividends 8b. $ $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce $ $
settlement, and property settiement. 8c.
8d. Unemp|oyment compensation 8d. $ $
8e. Social Security 89- $ 983.00 $
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
specify; 8f. $ $
89. Pension or retirement income 8g. $ $
8h. Other monthly income. Specify: 8h. + $ + $
, 9. Add all other income. Add lines 8a + ab + 8c + ad + ae + af +sg + 8h. 9 $ 983.00 $
'lO.CalCUlate monthly income. Add line 7 + line 9. 4 359 18 _ 4 359 18
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $-; + $ " $ ' '
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives_
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. + $
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 4 359 18
Write that amount on the Summary of YourAssets and Liabi/ities and Certain Statistica/ /rlformation, if it applies 12. $___'__'__
Combined

monthly income

 

n Yes. Exp|ain:

 

 

Official Form 106i

 

Schedule l: Your income

page 2

 

. CaS€ 8219-bl<-01805-i\/|GW DOC 1

Fill in this information to identify your case:

Debtor1 TARSHA J CLlNTON

 

First Name Middle Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name l_aat Name

United States Bankruptcy Court for the: Middle Distrin Of FlOrida

Case number
(if known)

 

 

 

Official Form 106J
Schedule J: Your Expenses

 

Filed 03/04/19 Page 40 of 70

Check if this is:

El An amended filing

|:.l A supplement showing postpetition chapter 13
expenses as of the following date:

MM / DD/ YYYY

12/15

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

Describe Your Household

1. ls this a joint case?

g No. Go to line 2.
n Yes. Does Debtor 2 live in a separate househo|d?

 

 

 

 

 

 

 

Dependent’s relationship to Dependent’s Does dependent live
Debtor 1 or Debtor 2 age with you?
El No
SON 2
0 g Yes
soN 19 9 N°
g Yes
l:)Aucl-lTER 10 9 N°
g Yes
GRANDSON 4 C' N°
g Yes
GRANDSON 4 9 N°
El Yes

El No
l;l Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2. Do you have dependents? l:| NO
Do not list Debtor 1 and g Yes. Fill out this information for
Debtor 2. each dependent ....................
Do not state the dependents’
names.
3. Do your expenses include M NO

expenses of people other than n
you,rs¢lf,and your dependents? ,, Yes

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. lf this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule l: Your lncome (Official Form 106|.)

4. The rental or home ownership expenses for your residence. include first mortgage payments and

any rent for the ground or lot.

lf not included in line 4:

4a. Reai estate taxes

4b. Property, homeowner`s, or renter’s insurance

4c. Home maintenance, repair, and upkeep expenses

4d. Homeowner’s association or condominium dues

Official Form 106J Schedule J: Your Expenses

 

Your expenses
4 $ 1 ,196.00
4a. $
4b. $
4c. $
4d. $

page 1

Debtor1 TARSHA J CLiNTON

12.

13.

14.

15.

18.

19.

20.

Official Form 106J

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Uti|ities:

Ga. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

. Chi|dcare and children’s education costs

. Clothing, |aundry, and dry cleaning

Persona| care products and services
Medica| and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitab|e contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Hea|th insurance
15a. Vehicie insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicie 1
17b. Car payments for Vehicie 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number iirknown>

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your lncome (Official Form 106|).

Other payments you make to support others who do not live with you.

Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. i\/lortgages on other property

20b. Reai estate taxes

200. Property, homeowner`s, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e_ Homeowner’s association or condominium dues

Schedule J: Your Expenses

6a.
6b.
60.
6d.

15a.
15b.
150.

15d.

16.

17a.

17b.

17c.

17d.

18.

20a.
20b.
ZOC.
20d.
20e.

Case 8:19-bk-01805-l\/|GW Doc 1 Filed 03/04/19 Page 41 of 70

Your expenses

$WG)$$$W$$

$69'68$ 66

$9969~99

$€96'~)6999

 

161 .OO
70.00
148.00

600.00

200.00
280.00
50.00

200.00

400.00

438.00
241 .OO

225.00

page 2

 

Case 8:19-bk-01805-l\/|GW Doc 1 Filed 03/04/19 Page 42 of 70

Debtor 1

First Name Middle Name Last Name

21 . Other. Specify:

 

22. Ca|culate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

220. Add line 223 and 22b. The result is your monthly expenses.

23. Ca|culate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule /.

23b. Copy your monthly expenses from line 220 above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

g No. y y y
n YeS- f Exp|ain here:

Official Form 106J Schedule J: Your Expenses

TARSHA J Cl_lNTON Case number tirknown)

21.

22a.

22b.

220.

23a.

23b.

230.

 

 

 

 

 

 

 

 

+$
$ 4,209.00
$ 0.00
$ 4,209.00
$ 4,359.18
_$ 4,209.00
$ 150.18

page 3

Case 8:19-bk-01805-l\/|GW Doc 1 Filed 03/04/19 Page 43 of 70

Fill in this information to identify your case:

Debtor1 TARSHA J CLlNTON

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) FirstName Middle Name Last Name

 

United States Bankruptcy Court for the: Midd le District Of F|Orida E

Case number
(if known)

 

El Check if this is an

 

 

amended filing

Official Form 106Dec
Declaration About an individual Debtor’s Schedules cna

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must Hle this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

a No
M Yes. Name of person LAMAR WARD / A|-|-STAR DOCUMENTS . Attach Bankruptcy Petition Preparer's Notice, Declaration, and

Signature (Official Form 119).

 

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and
that they are true and correct.

 
    

a//\/ L/U x

.ture of Debtor 1

 

Signature of Debtor 2
Date 02/11/2019 Date
ll/lM/ DD / YYYY lvllvl/ DD / YYYY

 

Official Form 106Dec Dec|aration About an Individual Debtor’s Scheduies

 

 

 

Case 8:19-bk-01805-l\/|GW Doc 1 Filed 03/04/19 Page 44 of 70

Fill in this information to identify your case:

Debtor1 TARSHA J CL|NTON

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number

turnover El check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for individuals Filing for Bankruptcy 04/16

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

m Married
m Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

MNo

n Yes. List all of the places you lived in the last 3 years, Do not include Where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
n Same as Debtor 1 n Same as Debtor 1
From From
Number Street Number Street
To To
City State ZlP Code City State ZlP Code
n Same as Debtor 1 n Same as Debtor 1
From Fr°m
Number Street Number Street
To To
City State ZlP Code City State ZlP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

MNO

El Yes. i\/lake sure you fill out Schedule H: Your Codebtors (Official Form 106H).

m Exp|ain the Sources of Your lncome

Ofncial Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 1

Debtor 1 TARSHA J CL|NTON Case number (irknown)

First Name Middle Name Last Name

 

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
lt you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

n No
M Yes. Fiii in the details

 

Case 8:19-bl<-01805-l\/|GW DOC 1 Filed 03/04/19 Page 45 of 70
l
l
i
l
l
l
l
i
l

Sources of income Gross income Sources of income Gross income
Check all that app|y. (before deductions and Check all that app|y. (before deductions and
exclusions) exclusions)
- g Wages, commissions m Wages, commissions,
From January 1 of current year until bon t_ $ 52,00()_00 bon e t_ $
the date you filed for bankruptcy: uses’ 'ps us S’ 'ps
n Operating a business n Operatinga business
t _ M Wages, commissions n Wages commissions
i For last calendar ear. _ ' _
j y bonuses, tips $ 67,838-00 bonuses, tips $
` _
(January 1 to December 311%_) m Operating a business a Operating a business
g Wages, commissions, n Wages, commissions

For the calendar year before that: _
bonuses, tips

O $ 101,000.00 b°nUSES, tips
(J nu 1 t r 11 _1_6) n perating a business _
YYYY

n Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment and other public benth payments; pensions; rental income; interest; dividends; money collected from |awsuits; royalties; and
gambling and lottery winnings. lf you are filing ajoint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

El No
El Yes. Fiii in the deiaiis.

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each 5°“"°€ Describe below. each S°u"ce
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until S-O-C_S'EQMBH-Y_ $M

the date you filed for bankruptcy:

 

For last calendar year:

 

(January 1 to December 31,201;)
YYYY

 

For the calendar year before that:

(January 1 to December 31,2016 )
YYYY

 

 

Ochia| Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 2

Case 8:19-bi<-01805-l\/|GW DOC 1 Filed 03/04/19 Page 46 of 70

Debtor 1 TARSHA J C|-|NTON Case number (ir)<nawn)

 

 

First Name Middle Name Last Name

m List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
n No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

n No. Go to line 7.

M Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case,

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

n Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

U No. eo to line 7.

El Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $ n Mortgage
Creditor's Name
m Car
Number Street m Credit Cai'd

n Loan repayment

 

n Supp|iers or vendors

 

 

 

City State ZlP Code m Other
$ $ n Mortgage
Creditor's Name
n Car

n Credit card

 

Number Street

n Loan repayment

 

n Suppliers or vendors

 

 

 

city stare ziP code Cl Other
$ $ m Mortgage
Creditor's Name
n Car

n Credit card

 

Number Street
n Loan repayment

 

n Supp|iers or vendors
m Other

 

City State ZlP Code

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 3

Case 8:19-bk-01805-l\/|GW DOC 1 Filed 03/04/19 Page 47 of 70

Debtor1 TARSHA J CL|NTON

Case number iirknown)

 

First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101_ include payments for domestic support obiigations,

such as child support and alimony.

U No
El Yes. List ali payments to an insider.

Dates of
payment

 

Amount you still

 

lnsider's Name

 

Number Street

 

 

City State ZlP Code

 

|nsider's Name

 

Number Street

 

 

City State ZlP Code

Reason for this payment

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?
include payments on debts guaranteed or cosigned by an insider.

g No
n Yes. List ali payments that benefited an insider.

Dates of
payment

 

Amount you still

 

lnsider's Name

 

Number Street

 

 

City State ZlP Code

 

lnsider's Name

 

Number Street

 

 

City State ZlP Code

Ochiai Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy

 

Reason for this payment

include creditor’s name

page 4

 

 

Case 8:19-bk-01805-l\/|GW DOC 1 Filed 03/04/19 Page 48 of 70

Debtor1 TARSHA J CLlNToN

First Name Middle Name Last Name

Case number iirknown>

 

l m ldentify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any |awsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

t MNo

El Yes. Fill in the details

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case

Case title court Name n Pending

y n On appeal

Number Street n Concluded
Case number

City State ZlP Code
Case title t §Coun Name n Pending

m On appeal

Number Street n Conc|uded
Case number

City State ZlP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

Ei No. soto llne11.
n Yes. Fill in the information below.

Describe the property Date Va|ue of the property

 

Creditor’s Name

 

Number Street Exp|ain what happened

n Property was repossessed.

 

n Property Was foreclosed.
n Property was garnished.

 

city State zlP code l;l Property Was attached, seized, or |evied.

Describe the property Date Va|ue of the property

 

Creditor's Name

 

Number Street
Exp|ain what happened

Property was repossessed

 

Property Was foreclosed.

 

_ Property was garnished.
City State ZlP Code

UUUU

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 5

 

Case 8:19-bk-01805-l\/|GW DOC 1 Filed 03/04/19 Page 49 of 70

Debtor 1 TARSHA J CL|NTON Case number (tfknown)

 

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

ZNo

n Yes. Fill in the detai|s.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZlP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

g No
Cl Yes

m List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

g No
cl Yes. Fill in the details for each gift.

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Va|ue
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZlP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
$
Person to Whom You Gave the Gift
$

 

 

Number Street

 

City State ZlP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 6

 

Case 8:19-bk-01805-l\/|GW DOC 1 Filed 03/04/19 Page 50 of 70

Debtor 1 TARSHA J CL|NTON Case number (ifknewn)

First Name Middle Name Last Name

 

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

ENO

m Yes. Fill in the details for each gift or contribution_

Gifts or contributions to charities Describe what you contributed Date you Va|ue
that total more than $600 contributed

 

Charity's Name

 

 

Number Street

 

City State ZlP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

g No
El Yes Fill in the details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Va|ue of property

how the loss occurred _ _ _ g _ loss lost
include the amount that insurance has pald. List pending insurance

claims on line 33 of Schedule A/B: Property,

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

g No
El Yes Fill in the details

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid made
Number Street y $
$

 

City State ZlP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

 

Ochial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

 

Case 8:19-bk-01805-l\/|GW DOC 1 Filed 03/04/19 Page 51 of 70

Debtor 1 TARSHA J CL|NTON Case number iirknewn)

First Name Middle Name Last Name

 

 

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZlP Code

 

Email or website address

 

Person Who Made the Payment, if Not ¥ou

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

M No
El Yes. Fill in the detai|s.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street $
$

 

City State ZlP Code

 

18. Within 2 years before you filed for bankruptcy, did you se|l, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement

MNo

El Yes Fill in the details

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City state ziP code

Person’s relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZlP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 8

 

 

 

Case 8:19-bk-01805-l\/|GW DOC 1 Filed 03/04/19 Page 52 of 70

Debtor 1 TARSHA J CL|NTON Case number (ifl<nowni

First Name Middle Name Last Name

 

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trustor similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

UNo

El Yes Fill in the details

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

Part 8: List Certain Financial Accountc, lns\rulnonts, Safo lloposlt Boxoo, and Storago \|nlb

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

MNo

El Yes Fill in the details

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial institution _
XXXX- cl Checking $
n Savings

Number Street
n Money market

 

n Brokerage

 

 

 

City State ZlP Code n Other
xxxx- El checking $
Name of Financial institution
n Savings
Number Street n Money marke\

n Brokerage

 

a Other

 

City State ZlP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
g No

El Yes. Fill in the details

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
§ n No
Name of Financial institution Name n YeS
Number Street Number Street
City State ZlP Code

 

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

 

 

Case 8:19-bk-01805-i\/|GW DOC 1 Filed 03/04/19 Page 53 of 70

Debtor1 TARSHA J CL|NTON Case number (ifknawn)

First Name Middle Name Last Name

 

 

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
a No
El Yes. Fill in the details

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
Name of Storage Faciiity Name ‘ 1 n Yes
Number Street Number Street

 

CityState ZlP Code

 

 

City State ZlP Code

ldonll|y Property You l-lold or control for Somoono Elso

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.
M No
El Yes Fill in the details

 

Where is the property? Describe the property Va|ue

 

Owner’s Name ' § $

 

" k Street
Number Street

 

 

 

City State ZlP Code

 

City State ZlP Code

 

' Fart 10: leo Dotalls About Envlronmonl:al information

 

For the purpose of Part 10, the following definitions apply:

l Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, iand, soii, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or materia|.

l Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

ll Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materia|, pollutant, contaminant, or similar term.

Report all notices, reieases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental |aw?

ENo

El Yes Fill in the details

 

 

 

Governmentai unit Environmenta| |aw, if you know it Date of notice
Name of site Governmentai unit
Number Street Number Street

City State ZlP Code

 

City State ZlP Code

Ofncial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

 

 

Case 8:19-bk-01805-i\/|GW DOC 1 Filed 03/04/19 Page 54 of 70

Debtor 1 TARS HA J C L l NTON Case number iirl<nown)

First Name Middle Name Last Name

 

 

25. Have you notified any governmental unit of any release of hazardous materia|?

MNo

El Yes Fill in the details

 

 

 

 

Governmentai unit Environmental |aw, if you know it Date of notice
t
t
t
t
§ Name of site Governmentai unit
i
t
§ Number Street Number Street
t
t
t
§ City State ZlP Code
i
t
ii

City State ZlP Code

26. Have you been a party in anyjudicia| or administrative proceeding under any environmental law? include settlements and orders.

ENo

El Yes Fill in the details
Status of the

 

 

 

 

 

Court or agency Nature of the case
case
Case title n _
Court Name Pendmg
n On appeal
Number Street n Concluded
Case number city state ziP cade

m Givo Dotalls About Your Buolnooo or Connoctlono to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
n A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
n A partner in a partnership
n An officer, director, or managing executive of a corporation

n An owner of at least 5% of the voting or equity securities of a corporation

g No. None of the above applies. Go to Part12.
n Yes. Check all that appiy above and fill in the details below for each business.
Describe the nature of the business Emp|oyer identification number
y Do not include Social Security number or iTlN.

 

Business Name

 

 

 

;ElN:____-___________
Number Street w ‘
Name of accountant or bookkeeper Dates business existed
' From To
City State ZlP Code
Describe the nature of the business Emp|oyer identification number

Do not include Social Security number or iTlN.

 

Business Name

 

 

E|N:__-___________
Number Street
Name of accountant or bookkeeper Dates business existed
: From To

 

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 11

 

Case 8:19-bk-01805-i\/|GW DOC 1 Filed 03/04/19 Page 55 of 70

Debtor1 TARSHA J C|-|NTON Case number tirknewn>

First Name Middle Name Last Name

 

 

Describe the nature of the business Emp|oyer ldem'ficah°n number

Do not include Social Security number or iTlN.

 

Business Name

 

 

ElN:__-________
N“"‘b°' St'°e‘ Name of accountant or bookkeeper Dates business existed
t From TO

 

City State ZlP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other parties.

ZNo

El Yes. Fill in the details beiow.

Date issued

 

Name m

 

Number Street

 

 

City State ZlP Code

i have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

  

X

Signature of Debtor 2

 

 

 

` v
Sig ature of Debtor 1

Date 02/11/2019 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

g No
n Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

n No
g Yes. Name of person LAMAR WARD/ ALLSTAR DOCUMENTS lNC . Attach the Bankruptcy Petition Preparer’s Notice,

Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12

 

 

1 Case 8:19-bk-01805-|\/|GW DOC 1 Filed 03/04/19 Page 56 of 70

Fill in this information to identify your case:

Debtor1 TARSHA J CL|NTON

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Lasl Name

 

United States Bankruptcy Court for the: Middle Distrin Of F|Orida

case number El Check rfthis is an
(rrknown> amended filing

 

 

 

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 12/15

 

if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor'$ El Surrender the property. cl No
name: _
n Retain the property and redeem it. |;l Yes

Description of
property
securing debt:

n Retain the property and enter into a
Reaffirmation Agreement.

El Retain the property and [exp|ain]:

 

 

Cred'tor’$ n Surrender the property. n No
name:

n Retain the property and redeem it. [I Yes
Description of
property
securing debt:

El Retain the property and enter into a
Reaffirmation Agreement.

cl Retain the property and [exp|ain]:

 

 

Creditor’s cl Surrender the property. m NO
name:

El Retain the property and redeem it. l;l Yes
Description of
property
securing debt:

m Retain the properly and enter into a
Reaffirmation Agreement.

El Retain the property and [exp|ain]:

 

 

CreditOF'S Cl Surrender the property. n NO
name:

Cl Retain the property and redeem it. n Yes
Description of
property
securing debt:

[] Retain the property and enter into a
Reaffirmation Agreement.

n Retain the property and [exp|ain]:

 

Official Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 1

 

 

» Case 8:19-bk-01805-l\/|GW DOC 1 Filed 03/04/19 Page 57 of 70

Debtor1 TARSHA J CL|NTON case number </rknown>

First Name Middle Name Last Name

m List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate |eases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?

Lessor’s name: n NO
m Yes

Description of leased

property:

Lessor’s name: E| No
n Y s

Description of leased e

property:

Lessor’s name: n NO

Description of leased n Yes

property:

Lessor’s name: n NO
El Yes

Description of leased

property:

Lessor’s name: [] NO
\;l Yes

Description of leased

property:

Lessor’s name: El No l
n Yes

Description of leased

property:

Lessor’s name: E| NO
n Yes

Description of leased
property:

Under penalty of perjury, | declare that l have indicated my intention about any property of my estate that secures a debt and any

pe:Yal property that is subject to an unexpired lease.
X haw 01 .i a x
W"VV

 

 

 

 

Sig(a}ire of Debtor 1 Signature of Debtor 2
Date 02/11/2019 Date
MM/ DD / YYYY MM/ DD / YVYY

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

 

~~ Case 8:19-bk-01805-l\/|GW DOC 1 Filed 03/04/19 Page 58 of 70

Fill in this information to identify your case:

Debtor 1 TARS HA J C L l NTON

First Name Middle Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name LastName

United States Bankruptcy Court for the: Middle District Of F|Orida

Case number
(if known)

 

Check one box only as directed in this form and in
Form122A-1Supp:

g 1. There is no presumption of abuse.

n 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Ca/cu/a(ion (Official Form 122A-2).

n 3. The Means Test does not apply now because of
qualified military service but it could apply later.

   

 

 

n Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly income 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. |f more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

malculate Your Current Monthly income

1. What is your marital and filing status? Check one only.

Not married. Fill out Column A, lines 2-11.
El Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

 

El Married and your spouse is NOT filing with you. You and your spouse are:
El Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

n Living separately or are legally separated. Fill out Column A, lines 2-11; do not Hll out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are ming on September 15, the 6-month period Would be l\/larch 1 through
August 31. lf the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. lf you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions). $ 5,200-00 $

3. A|imony and maintenance payments. Do not include payments from a spouse if
Column B is filled in.

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3.

$ 983.00 $

5. Net income from operating a business, profession, Debtor1 Debtor 2

 

or farm

Gross receipts (before all deductions) $_ $____

Ordinary and necessary operating expenses - $ - $

Net monthly income from a business, profession, or farm $ $ :;r';y_) $ $
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ $___

Ordinary and necessary operating expenses - $ - $

Net monthly income from rental or other real property $ $ :;r‘;y_) $
7. lnterest, dividends, and royalties $

 

 

 

thcial Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

 

 

x

Case 8:19-bk-01805-l\/|GW Doc 1 Filed 03/04/19 Page 59 of 70

 

 

Debtor 1 TARSH J CL|NTON Case number (ifknown)
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemp|oyment compensation $ $

 

10.

11.

12. Ca|cu|ate your current monthly income for the year. Follow these steps:

13.

14.

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. lnstead, list it here: ...............................

 

For you ............................ . $
For your spouse ................................................................... 3

Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ $

income from all other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act or payments received
as a victim of a War crime, a crime against humanity, or international or domestic
terrorism. lf necessary, list other sources on a separate page and put the total below.

 

 

$ $

Total amounts from separate pages, if any. + $ + $

 

 

 

Ca|cuiate your total current monthly income. Add lines 2 through 10 for each +
column. Then add the total for Column A to the total for Column B. $ 6,183.00 $

= $ 6,183.00

 

 

 

 

 

 

 

 

Determine Whether the Means Test Applies to You

Total current
monthly income

 

ss“\`§

12a Copy your total current monthly income from line 11. .................................................................................. Copy line 11 here')
l\/lultiply by 12 (the number of months in a year).

12b. The result is your annual income for this part of the form. 12b.

Ca|culate the median family income that applies to you. Follow these steps:

§\\s\\\\\:

 

Fill in the state in which you iive. FLOR|DA

 

Fill in the number of people in your household. 6

 

 

 

x 12'“

$_14.1_9_6.9_0

 

Fill in the median family income for your state and size of household. ............................................................................................. 13.

 

$ 93,753.00

 

 

To find a list of applicable median income amounts, go online using the link specined in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s oche.

How do the lines compare?

14a. i Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. n Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.

Go to Part 3 and fill out Form 122A-2.

Sign Below

By signing here, l declare under penalty o perjury th the information on this statement and in any attachments is true and correct.

   

A
l

 

Sig - Signature of Debtor 2

 

Date Date
MM/DD /Y¥YY MM/ DD /YYYY

lf you checked line 14a, do NOT fill out or Hle Form 122A-2.
lf you checked line 14b, fill out Form 122A-2 and file it With this form.

 

Ochial Form 122A-1 Chapter 7 Statement of Your Current Monthly income

page 2

 

Check the appropriate box as directed in

Fill in this information to identify your case:
lines 40 or 421

 

Debtor 1 TARSHA J CL|NTON

First Name Middle Name Last Name

According to the calculations required by
this Statement

 

Debtor 2
(spouse, irrillng) Flrsmame Middle Name Lasmame g 1. There is no presumption of abuse.

 

United States Bankruptcy Court for the: Middle District of Florida E El 2_ There is a presumption of abuse.

 

Case number
(if known)

 

El Check if this is an amended filing

 

 

_ t Case 8:19-bk-01805-l\/|GW Doc 1 Filed 03/04/19 Page 60 of 70
l

Official Form 122A-2
Chapter 7 Means Test Caiculation 04/16

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly lncome (Official Form 122A-1).

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more space
is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

m Determine Your Adjusted income

1. Copy your total current monthly income. ............................................................... Copy line 11 from Official Form 122A-1 here, ........... $ 6,183_00

2. Did you fill out Column B in Part1 of Form 122A-1?
m No. Fill in $O for the total on line 3.
n Yes. is your spouse filing with you?
El No. Goto line 3.
Ei Yes. Fill in $0 for the total on line 3.

3. Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the
household expenses of you or your dependents. Follow these steps:

On line 11, ColumnB of Form 122A-1, was any amount of the income you reported for your spouse NOT
regularly used for the household expenses of you or your dependents?

No. Fill in 0 for the total on line 3.

l:l Yes. Fill in the information below:

 

 

 

 

State each purpose for which the income was used Fill in the amount you
For example, the income is used to pay your spouse’s tax debt or to support are Subt"acti’ng_ from
people other than you or your dependents your SP°US€ $ l“°°me
$
$
+ $
Total. ................................................................................................. $ 0 -00
_ Copy total here ............... 9 '”' $ 0'00
4. Adjust your current monthly income. Subtract the total on line 3 from line 1. $ 6,183.00

 

 

 

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calcuiation page 1

 

 

 

Case 8:19-bk-01805-l\/|GW Doc 1 Filed 03/04/19 Page 61 of 70

Debtor1 TARSHA J CL|NTON Case number (ifknown)

 

 

First Name Middle Name Last Name

m Calculate Your Deductions from Your income

 

The internal Revenue Service (|RS) issues National and Local Standards for certain expense amounts. Use these amounts to
answer the questions in lines 6-15. To find the lRS standards, go oniine using the link specified in the separate instructions for
this form. This information may also be available at the bankruptcy clerk’s office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. in later parts of the form, you will use some of your
actual expenses if they are higher than the standards, Do not deduct any amounts that you subtracted from your spouse’s income in line 3
and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A-1.

if your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.

5. The number of people used in determining your deductions from income

 

Fill in the number of people who could be claimed as exemptions on your federal income tax return,
plus the number of any additional dependents whom you support. This number may be different from
the number of people in your household. 6

 

 

 

National Standards You must use the lRS National Standards to answer the questions in lines 6-7.

in the dollar amount for food, ciothing, and other items.

7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the lRS National Standards,
fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories_people who are
under 65 and people who are 65 or older_because older people have a higher lRS allowance for health care costs. if your
actual expenses are higher than this lRS amount, you may deduct the additional amount on line 22.

People who are under 65 years of age

7a. Out-of-pocket health care allowance per person

 

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the lRS National Standards, fill $ 2 191 00

 

 

 

 

 

 

 

 

 

3 52.00
7b. Number of people who are under 65 6
X
7a subtotal. lvlultiply line 7a by line 7b. $ 312.00 Copy here-) $ 312.00
People who are 65 years of age or older
7d. Out-of-pocket health care allowance per person
7e. Number of people who are 65 or older X
vr. subtotal. l\/lulrlply line 7a by line 7e. $ O-OO copy here-) + $ 0_00
7g. Total. Add lines 7c and 7f ...................................................................................... $ 312-00 Copy total here') $ 312_00
Official Form 122A-2 Chapter 7 Means Test Calcuiation page 2

 

Case 8:19-bk-01805-l\/|GW Doc 1 Filed 03/04/19 Page 62 of 70

 

 

 

 

Debtor 1 TARSHA J CL|NTON Case number (irl<ncwn)
First Name Middle Name Last Name
Local Standards You must use the lRS Local Standards to answer the questions in lines 8-15.

Based on information from the lRS, the U.S. Trustee Program has divided the lRS Local Standard for housing for
bankruptcy purposes into two parts:

l Housing and utilities - insurance and operating expenses
l Housing and utilities - Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

To find the chart, go online using the link specified in the separate instructions for this form.
This chart may also be available at the bankruptcy clerk’s oft"lce.

8. Housing and utilities - insurance and operating expenses: Using the number of people you entered in line 5, fill in the
dollar amount listed for your county for insurance and operating expenses. ........................................................................ $ 1,958-00

9. Housing and utilities - Mortgage or rent expenses:

9a. Using the number of people you entered in line 5, fill in the dollar amount listed 1 958 00
for your county for mortgage or rent expenses ....................................................................... $¥_

9b.Total average monthly payment for all mortgages and other debts secured by your home.

To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file for
bankruptcy. Then divide by 60.

 

 

 

 

 

 

 

 

 

 

 

 

Name of the creditor Average monthly
payment
$
$
+ $
C Repeat this
Total average monthly payment $ 0-00 °py_) _ $ O-OO amount on
here line 33a.
90. Net mortgage or rent expense.
Subtract line 9b (tota/ average monthly payment) from line 9a (mortgage or $ 1 ,958.00 C°py $ 11958-00
rent expense). if this amount is less than $O, enter $0. .................................................................. here
10. if you claim that the U.S. Trustee Program’s division of the lRS Local Standard for housing is incorrect and affects $
the calculation of your monthly expenses, fill in any additional amount you claim.
Exp|ain
why:

 

11.Locai transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

Ei 0. co to line 14.

g 1. Go to line 12.
n 2 or more. Go to line 12.

12. Vehicie operation expense: Using the lRS Local Standards and the number of vehicles for which you claim the
operating expenses, nil in the Operating Costs that apply for your Census region or metropolitan statistical area. $ 252_00

 

Official Form 122A-2 Chapter 7 Means Test Ca|cu|ation j page 3

 

Case 8:19-bk-01805-l\/|GW Doc 1 Filed 03/04/19 Page 63 of 70

CUNTON

Last Name

TARSHA J

Middle Name

Debtor 1

 

First Name

Case number (irknewn>

 

 

13. Vehicie ownership or lease expense: Using the lRS Local Standards calculate the net ownership or lease expense
for each vehicle beiow. You may not claim the expense if you do not make any loan or lease payments on the vehicle.

in addition, you may not claim the expense for more than two vehicles.

Vehicie 1 Describe Vehicie 1:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13a. Ownership or leasing costs using lRS Local Standard. ................................................... $
13b. Average monthly payment for all debts secured by Vehicie 1.
Do not include costs for leased vehicles
To calculate the average monthly payment here and on line 13e, add ali
amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy. Then divide by 60.
Name of each creditor for Vehicie 1 Average monthly
payment
$
+ $
T i l thl t $ c°"y
o a average mon y paymen here_) - $
13c_ Net Vehicie 1 ownership or lease expense
Subtract line 13b from line 13a. if this amount is less than $0, enter $0. ............................. $____.___0'00
Vehicie 2 Describe Vehicie 2:
13d. Ownership or leasing costs using lRS Local Standard. ................................................. $
13e. Average monthly payment for all debts secured by Vehicie 2.
Do not include costs for leased vehicles
Name of each creditor for Vehicie 2 Average monthly
payment
$
+ $
T t l ihl l $ c°py
o a average mon y paymen here_) _ $
13f. Net Vehicie 2 ownership or lease expense
Subtract line 13e from 13d. if this amount is less than $O, enter $0 ...................................... $

 

 

 

 

14. Pub|ic transportation expense: if you claimed 0 vehicles in line 11, using the lRS Local Standards, fill in the

Repeat this
amount on
line 33b.

Copy net
Vehicie 1
expense

here ..... 9 $_____goo

Repeat this
amount on
line 33c.

Copy net
Vehicie 2
expense

here...') $__

 

 

Pub/ic Transportation expense allowance regardless of whether you use public transportation. $
15. Additional public transportation expense: if you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
more than the lRS Local Standard for Pub/ic Transportation. $
Official Form 122A-2 Chapter 7 Means Test Ca|cu|ation page 4

 

 

Case 8:19-bk-01805-l\/|GW Doc 1 Filed 03/04/19 Page 64 of 70

Debtor1 TARS HA J CL|NTON Case number (irknuwn>

First Name Middle Name Last Name

Other Necessary Expenses in addition to the expense deductions listed above, you are allowed your monthly expenses for
the following lRS categories

16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes self-
employment taxes, Social Security taxes and Medicare taxes You may include the monthly amount withheld from your
pay for these taxes However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
subtract that number from the total monthly amount that is withheld to pay for taxes

Do not include real estate, sales, or use taxes

17. involuntary deductions: The total monthly payroll deductions that yourjob requires, such as retirement contributions
union dues, and uniform costs

Do not include amounts that are not required by yourjob, such as voluntary 401 (k) contributions or payroll savings

18. Life insurance; The total monthly premiums that you pay for your own term life insurance. if two married people are filing
together, include payments that you make for your spouse’s term life insurance. Do not include premiums for life
insurance on your dependents, for a non-filing spouse’s life insurance, or for any form of life insurance other than term.

19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
agency, such as spousal or child support payments

Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

20. Education: The total monthly amount that you pay for education that is either required:
l as a condition for yourjob, or
l for your physically or mentally challenged dependent child if no public education is available for similar services

21. Chi|dcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
Do not include payments for any elementary or secondary school education.

22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that
is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
health savings account. include only the amount that is more than the total entered in line 7.

Payments for health insurance or health savings accounts should be listed only in line 25.

23. Optionai telephones and telephone services: The total monthly amount that you pay for telecommunication services for
you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it
is not reimbursed by your employer,

Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted

24. Add all of the expenses allowed under the lRS expense allowances.
Add lines 6 through 23,

$ 148.00

 

 

$3,819.00

 

 

Official Form 122A-2 Chapter 7 Means Test Ca|culation

page 5

 

 

 

 

Case 8:19-bk-01805-l\/|GW Doc 1 Filed 03/04/19 Page 65 of 70

Debtor1 TARSHA J CLlNTON Case number <)Iknawn>

 

 

First Name Middle Name Last Name

Additional Expense Deductions These are additional deductions allowed by the Means Test.
Note: Do not include any expense allowances listed in lines 6-24.

25. Hea|th insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your

 

 

 

 

 

 

 

 

 

dependents.
Hea|th insurance $
Disabiiity insurance $
Hea|th savings account + $
Total $ Copy total here, ..................................... $
Do you actually spend this total amount?
El No. How much do you actually spend'? $
El Yes

26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will
continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of $
your household or member of your immediate family Who is unable to pay for such expenses. These expenses may
include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b),

27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety
of you and your family under the Family Violence Prevention and Services Act or other federal laws that app|y. $
By law, the court must keep the nature of these expenses confidential

28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
if you believe that you have home energy costs that are more than the home energy costs included in expenses on line
8, then ill in the excess amount of home energy costs. $
You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
claimed is reasonable and necessary.

29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $160.42*
per chiid) that you pay for your dependent children who are younger than 18 years old to attend a private or public
elementary or secondary school. $
You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
reasonable and necessary and not already accounted for in lines 6-23.
* Subject to adjustment on 4/01/19, and every 3 years after that for cases begun on or after the date of adjustmentl

30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are $
higher than the combined food and clothing allowances in the lRS National Standards That amount cannot be more than
5% of the food and clothing allowances in the lRS National Standards
To t”lnd a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
this form, This chart may also be available at the bankruptcy clerk’s office.
You must show that the additional amount claimed is reasonable and necessary.

31 . Continuing charitable contributions The amount that you will continue to contribute in the form of cash or financial $
instruments to a religious or charitable organization. 26 U.S.C. § 170(0)(1)-(2).

32. Add all of the additional expense deductions. $ -OO
Add lines 25 through 31.

Official Form 122A-2 Chapter 7 Means Test Ca|culation page 6

 

 

 

 

Case 8:19-bk-01805-l\/|GW Doc 1 Filed 03/04/19 Page 66 of 70

Debtor 1 TARSHA J CL|NTON Case number (irkncwni

First Name Middle Name Last Name

 

 

Deductions for Debt Payment

33. For debts that are secured by an interest in property that you own, including home mortgages vehicle
|oans, and other secured debt, fill in lines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide by 60.

Average monthly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mortgages on your home: payment
33e. Copy line 9b here ................................................................................................................ ') $ 0-00
Loans on your first two vehicles:
33b. Copy line 13b here. ............................................................................................................ ') $
33e. Copy line 13e here. ........................................................................................................... ') $
33d. List other secured debts:
Name of each creditor for other identify property that Does payment
secured debt secures the debt include taxes
or insurance?
ij No $
cl Yes
El No $
n Yes
l;l No + $
l;l Yes
_ Copy total
33e. Total average monthly payment. Add lines 33a through 33d. .................................................... $
here,
34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
or other property necessary for your support or the support of your dependents?
g No. Go to line 35.
n Yes. State any amount that you must pay to a creditor, in addition to the payments
listed in line 33, to keep possession of your property (cal|ed the cure amount).
Next, divide by 60 and fill in the information below.
Name of the creditor identify property that Total cure Monthly cure
secures the debt amount amount
$ + 60 = $
$ + 60 = $
$ + 60 = + $
Copy total
Total $ here, $
35. Do you owe any priority claims such as a priority tax, child support, or alimony -
that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
n No. Go to line 36.
g Yes. Fill in the total amount of all of these priority claims. Do not include current or
ongoing priority claims such as those you listed in line 19.
Total amount of all past-due priority claims ................................................................. $ 17,112_28 + 60 = $ 285-20
Official Form 122A-2 Chapter 7 Means Test Calcu|ation page 7

 

 

Case 8:19-bk-01805-l\/|GW Doc 1 Filed 03/04/19 Page 67 of 70

Debtor 1 TARSHA J CL| NTON Case number (irknownl

 

First Name Middle Name Last Name

 

 

 

 

36. Are you eligible to file a case under Chapter13? 11 U.S.C. § 109(e).
For more information, go online using the link for Bankruptcy Basics specified in the separate
instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk’s office.

[EI No. eo co line 37.

n Yes. Fill in the following information.

Projected monthly plan payment if you were filing under Chapter 13 $

Current multiplier for your district as stated on the list issued by the

Administrative Office of the United States Courts (for districts in Alabama and

Nolth Carolina) or by the Executive Oche for United States Trustees (for all

other districts). X

To Hnd a list of district multipliers that includes your district, go online using the
link specified in the separate instructions for this form. This list may also be
available at the bankruptcy clerk`s office.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C t t
Average monthly administrative expense if you were Hling under Chapter 13 $ h:;);) al $
37. Add all of the deductions for debt payment. $ 285.20
Add lines 33e through 36. ..............................................................................................................................................................
Total Deductions from lncome
38.Add all of the allowed deductions.
Copy line 24, All of the expenses allowed under lRS $ 6,819_()0
expense allowances ..................................................................... ----_
copy line 32, Al/ of the additional expense deductions .......... $ O-OO
Copy line 37, All of the deductions for debt payment ............. + $ 285-20
Total deductions $ 7»104-20 Copy total here ............................... -) $ 7,104-2
m Determine Whether There ls a Presumption of Abuse
39. Ca|cu|ate monthly disposable income for 60 months
39a. Copy line 4, adjusted current monthly income ..... $ 6’183'00
39b. Copy line 38, Total deductions .......... - $ 71104-20
39c. Monthly disposable income. 11 U.S.C. § 707(b)(2). $ _921_20 Copy $ _921_20
subtract line 39b from line 39d. _ nere-) _
For the next 60 months (5 years) ........................................................................................................... X 60
- - -55,272.00 C°py
39d. Total. Multlply line 390 by 60. .................................................................................................................. $ here_) $ _557272 00
40. Find out whether there is a presumption of abuse. Check the box that applies:
m The line 39d is less than $7,700*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go
to Part 5.
El The line 39d is more than $12,850*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
may fill out Part 4 if you claim special circumstances Then go to Part 5.
n The line 39d is at least $7,700*, but not more than $12,850*. Go to line 41.
* Subject to adjustment on 4/01/19, and every 3 years after that for cases filed on or after the date of adjustment
thcial Form 122A-2 Chapter 7 Means Test Ca|cu|ation page 8

Case 8:19-bk-01805-l\/|GW Doc 1 Filed 03/04/19 Page 68 of 70

Debtor1 TARSHA J CLlNTON

Case number lifi<nowni
First Name Middle Name Last Name

 

 

41. 41a_ Fi|| in the amount of your total nonpriority unsecured debt. lf you H|led out A
Summary of Your Assets and Liabi/ities and Certain Statistical information Schedu/es
(Official Form 1068um), you may refer to line 3b on that form ............................................................

 

$
x .25
41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(|). Copy $
Mulriply line 413 by 0.25. .......................................................................................................................... $_ here')

 

 

 

 

 

42. Determine whether the income you have left over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt.

Check the box that applies:

n Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
Go to Part 5.

n Line 39d is equal to or more than line 41 b. On the top of page 1 of this form, check box 2, There is a presumption
of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

Give Details About Special Circumstances
’/

43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

n No. Go to Part 5.

n Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
for each item. You may include expenses you listed in line 25.

You must give a detailed explanation of the special circumstances that make the expenses or income
adjustments necessary and reasonable You must also give your case trustee documentation of your actual
expenses or income adjustments

Average monthly expense

Give a detailed explanation of the special circumstances or income adjustment

 

$

 

 

 

Sign Below

By signing here l declare under penalt fperjury that the information on this statement and in any attachments is true and correct.

X

Signature of Debtor 2

 

 

Date 02/11/2019 Date
lvllvl/DD /YYYY lvllvl/DD /YYYY

 

 

 

Official Form 122A-2 Chapter 7 Means Test Ca|cu|ation page 9

 

Case 8:19-bk-01805-l\/|GW Doc 1

TARSHA J. CL|NTON
4900 CYPRESS GARDENS RD APT 37
WlNTER HAVEN, FL 33884

lNTERNAL REVENUE SERV|CES
ATLANTA, GA 39901

DEPT OF EDUCAT|ON
3130 FAlR VlEW PARK DR|VE STE 800
FALLS CHURCH, VA 23323

FED LOAN SERV|C|NG
PO BOX 530210
HARR|SBURG, PA 17105

BR|DGE CREST- DR|VE Tll\/lE
PO BOX 29018
PHOENlX, AZ 85038

C + F FlNANCE COl\/|PANY
1313 E. l\/IA|N ST STE 400
RlCHl\/lOND, VA 23219

WEST LAKE FlNANC|AL SERV|CE
4751 WlLSHlRE BLVD STE 100
LOSANGELES, CA 90010

ARS
1643 NW 136TH AVE BU|LD|NG H STE 100
SUNR|SE, FL 33323

l\/||D WEST RECOVERY SYSTEl\/IS
514 EARTH ClTY PLAZA STE 100
EARTH ClTY, l\/lO 63045

WAY PO|NT RESOURCE GROUP LLC
PO BOX 8588
ROUND ROCK, TX 78683

COASTAL ORTHOPED|CS
PO BOX 20047
TA|V|PA, FL 33622

 

Filed 03/04/19

Page 69 of 70

Case 8:19-bk-01805-l\/|GW Doc 1 Filed 03/04/19 Page 70 of 70

PROFESS|ONAL RECOVERY CONSULTANTS
2700 l\/|ER|DlAN PARKWAY STE 200
DURHA|\/|, NC 27713

SOUTHWEST FLOR|DA |\/lED|C|NE PLLC
PO BOX 20932
BRADENTON, FL 34204

TWELTH JUD|C|AL C|RCU|T
PO BOX 3000
BRADENTON, FL 34206

i_w) oé€l¢¢ b-l Newmd/n § Nw¢{teeeF/i

l$55 SL.¢ osc-l' Dn'u¢ Sui"l~e Zz§
Care/l Cnc».bles , Fler»,dt@ 353/43
301 1 S`C 315`¢/

QQlro<. Code,/lp

